 

Exhibit 10.41



 

LOAN AGREEMENT

 

Dated as of August 26, 2020

 

among

 

THE ENTITIES SET FORTH ON SCHEDULE 1 ATTACHED HERETO,

 

individually and collectively, as Borrower

 

and

 

DLP LENDING FUND LLC,

 

as Lender

 



   

 

 

    TABLE OF CONTENTS Page         ARTICLE I DEFINITIONS; PRINCIPLES OF
CONSTRUCTION 1 Section 1.1   Definitions 1 Section 1.2   Principles of
Construction 10         ARTICLE II GENERAL TERMS 10 Section 2.1   Loan
Commitment; Disbursement to Borrower 10 2.1.1   Agreement to Lend and Borrow 10
2.1.2   Single Disbursement to Borrower 10 2.1.3   The Note, Security Instrument
and Loan Documents 10 2.1.4   Use of Proceeds 10 2.1.5   Upfront Payment 11
Section 2.2   Interest Rate 11 2.2.1   Interest Rate 11 2.2.2   Interest
Calculation 11 2.2.3   Default Rate 11 2.2.4   Usury Savings 11 Section 2.3  
Debt Service Payments 11 2.3.1   Payments Generally 11 2.3.2   Monthly Debt
Service Payment 11 2.3.3   Payment on Maturity Date 11 2.3.4   Late Payment
Charge 11 2.3.5   Method and Place of Payment 12 Section 2.4   Prepayments 12
2.4.1   Voluntary Prepayments 12 2.4.2   Mandatory Prepayments 13 2.4.3  
Prepayments After Default 13 Section 2.5   Release of Property 13 Section 2.6  
Extension Option(s) 13 2.6.1   Extension Option(s) 13 2.6.2   Extension
Documentation 14 Section 2.7   Release of Individual Property 14         ARTICLE
III [Intentionally Omitted] 15     ARTICLE IV REPRESENTATIONS AND WARRANTIES 15
Section 4.1   Borrower Representations 15 4.1.1   Organization 15 4.1.2  
Proceedings 15 4.1.3   Litigation 16 4.1.4   Agreements 16 4.1.5   Title 16
4.1.6   Solvency 16 4.1.7   Full and Accurate Disclosure 16 4.1.8   No Plan
Assets 17 4.1.9   Compliance 17 4.1.10   Financial Information 17 4.1.11  
Condemnation 17 4.1.12   Federal Reserve Regulations 18 4.1.13   Public Access
18

 



 i 

 

 

4.1.14   Not a Foreign Person 18 4.1.15   Separate Lots 18 4.1.16   Assessments
18 4.1.17   Enforceability 18 4.1.18   No Prior Assignment 18 4.1.19   Insurance
18 4.1.20   Flood Zone 18 4.1.21   Leases 18 4.1.22   Survey 19 4.1.23  
Principal Place of Business; State of Organization 19 4.1.24   Filing and
Recording Taxes 19 4.1.25   Intentionally Omitted 19 4.1.26   Illegal Activity
19 4.1.27   No Change in Facts or Circumstances; Disclosure 19 4.1.28  
Investment Company Act 19 4.1.29   Embargoed Person 19 4.1.30   Filing of
Returns 19 4.1.31   Operations Agreements 20 Section 4.2   Survival of
Representations 20         ARTICLE V BORROWER COVENANTS 20 Section 5.1  
Affirmative Covenants 20 5.1.1   Existence; Compliance with Legal Requirements
20 5.1.2   Taxes and Other Charges 21 5.1.3   Litigation 21 5.1.4   Access to
Property 21 5.1.5   Notice of Default 21 5.1.6   Cooperate in Legal Proceedings
21 5.1.7   Perform Loan Documents 21 5.1.8   Award and Insurance Benefits 21
5.1.9   Further Assurances 22 5.1.10   Mortgage Taxes 22 5.1.11   Financial
Reporting 22 5.1.12   Business and Operations 23 5.1.13   Title to the Property
23 5.1.14   Costs of Enforcement 23 5.1.15   Estoppel Statement 23 5.1.16   Loan
Proceeds 24 5.1.17   Performance by Borrower 24 5.1.18   No Joint Assessment 24
5.1.19   Leasing Matters 24 5.1.20   Operation of Property 24 5.1.21   Changes
in the Legal Requirements Regarding Taxation 25 5.1.22   No Credits on Account
of the Obligations 25 5.1.23   Personal Property 25 5.1.24   Infrastructure
Project 25 Section 5.2   Negative Covenants 26 5.2.1   Operation of Property 26
5.2.2   Liens 26 5.2.3   Dissolution 26 5.2.4   Change in Business 26

 



 ii 

 

 



5.2.5   Debt Cancellation 26 5.2.6   Zoning 26 5.2.7   No Joint Assessment 26
5.2.8   Principal Place of Business and Organization 26 5.2.9   ERISA 26 5.2.10
  Transfers; Assumptions 26 5.2.11   Operations Agreements 27 5.2.12  
[Intentionally omitted] 27 5.2.13   Embargoed Person; OFAC 27 5.2.14  
Distributions 27 5.2.15   Affiliate Agreements 28       ARTICLE VI INSURANCE;
CASUALTY; CONDEMNATION 28 Section 6.1   Insurance 28 Section 6.2   Casualty 30
Section 6.3   Condemnation 30 Section 6.4   Restoration 31         ARTICLE VII
RESERVE FUNDS 33 Section 7.1   [Intentionally Omitted] 33 Section 7.2  
[Intentionally Omitted] 33 Section 7.3   Reserve Funds, Generally 33 Section 7.4
  Project Reserve Funds 34 7.4.1   Deposits of Project Reserve Funds 34 7.4.2  
Disbursement of Project Reserve Funds 34         ARTICLE VIII DEFAULTS 36
Section 8.1   Event of Default 36 8.1.1   Generally 36 8.1.2   Remedies 37 8.1.3
  Remedies Cumulative; Waivers 38         ARTICLE IX SPECIAL PROVISIONS 40
Section 9.1   Transfer of Loan 40 Section 9.2   Severed Loan Documents 40
Section 9.3   Servicer 40 Section 9.4   Cooperation 40         ARTICLE X
MISCELLANEOUS 41 Section 10.1   Survival 41 Section 10.2   Lender’s Discretion
41 Section 10.3   Governing Law 41 Section 10.4   Modification, Waiver in
Writing 42 Section 10.5   Delay Not a Waiver 42 Section 10.6   Notices 43
Section 10.7   Waiver of Trial by Jury 43 Section 10.8   Headings 44 Section
10.9   Severability 44 Section 10.10   Preferences 44 Section 10.11   Waiver of
Notice 44 Section 10.12   Remedies of Borrower 44

 



 iii 

 

 

Section 10.13   Expenses; Indemnity 44 Section 10.14   Exhibits and Schedules
Incorporated 45 Section 10.15   Offsets, Counterclaims and Defenses 45 Section
10.16   No Joint Venture or Partnership; No Third Party Beneficiaries 45 Section
10.17   Publicity 45 Section 10.18   Waiver of Marshalling of Assets; Homestead
Waiver 46 Section 10.19   Waiver of Counterclaim 46 Section 10.20   Conflict;
Construction of Documents; Reliance 46 Section 10.21   Brokers and Financial
Advisors 46 Section 10.22   Prior Agreements 46 Section 10.23   Cumulative
Rights 46 Section 10.24   Counterparts; Electronic Delivery 46 Section 10.25  
Time is of the Essence 47 Section 10.26   Consent of Holder 47 Section 10.27  
Successor Laws 47 Section 10.28   Reliance on Third Parties 47 Section 10.29  
Joint Borrower 47



 





SCHEDULES

 

  Schedule 1 Borrower Entities         Schedule 1.1(a) Allocated Loan Amounts  
      Schedule 1.1(b) List of Projects         Schedule 4.1.1 Organizational
Chart

 



 iv 

 

 

LOAN AGREEMENT

 

This LOAN AGREEMENT, dated as of August 26, 2020 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between DLP LENDING FUND LLC, a Delaware limited liability company
(“Lender”), having an address at 95 Highland Avenue, St. Augustine, FL 32095,
and THE ENTITIES SET FORTH ON SCHEDULE 1 ATTACHED HERETO, jointly and severally
(individually and collectively, “Borrower”), having its principal place of
business at 16 Berryhill Road, Suite 200 Columbia, SC 29210

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain a loan in the original principal amount of
TWO MILLION FIVE HUNDRED ONE THOUSAND TWO HUNDRED TWENTY FIVE and 30/100 Dollars
($2,501,225.00) from Lender pursuant to this Agreement (the “Loan”); and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender to Borrower
and the covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

ARTICLE I


 



DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

 

“Accrued Interest” shall mean all accrued and unpaid interest on the outstanding
principal balance of the Loan from time to time.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person or of an Affiliate of such Person.

 

“Agreement” shall mean this Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Allocated Loan Amount” shall mean, with respect to each Individual Property,
the amount set forth on Schedule 1.1(a) hereof.

 

“ALTA” shall mean American Land Title Association or any successor thereto.

 

“Approved Plans” means complete plans, drawings, specifications and scope of
work, that comply with applicable Legal Requirements and have been approved in
writing by Lender, for the Project.

 

“Assignment of Management Agreement” shall mean individually and collectively as
applicable, an Assignment of Management Agreement and Subordination of
Management Fees, dated as of the date hereof or thereafter, as applicable, among
Lender, Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or part of the Property.

 

 1 

 

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, assignee,
sequestrator (or similar official), liquidator, or examiner for such Person or
any portion of the Property; (e) the filing of a petition against a Person
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the Bankruptcy Code or any other applicable
law, (f) under the provisions of any other law for the relief or aid of debtors,
an action taken by any court of competent jurisdiction that allows such court to
assume custody or Control of a Person or of the whole or any substantial part of
its property or assets or (g) such Person making an assignment for the benefit
of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §
101, et seq., as the same may be amended from time to time, and any successor
statute or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

 

“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its permitted successors and assigns.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which any of the following institutions is not open for business: (i) banks
and savings and loan institutions in New York or Pennsylvania, (ii) the
financial institution that maintains any collection account for or on behalf of
any Reserve Funds, (iii) the New York Stock Exchange or (iv) the Federal Reserve
Bank of New York.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” shall have the meaning ascribed to such term in the Security
Instrument.

 

“Completion” or “Complete” shall mean one hundred percent (100%) completion of
construction, renovation, rehabilitation of a Project, as applicable, subject to
usual and customary punch list items, in a good and workmanlike manner and in
compliance with all Legal Requirements, and in a manner consistent and compliant
in all material respects with the applicable Project Documents as approved by
Lender, and free and clear of all liens, claims, encumbrances and rights of
others, other than Permitted Encumbrances, as evidenced by the issuance of
certificates of completion by Lender’s consultant or inspecting architect or
engineer, if any, in each case in form and substance acceptable to Lender and,
if available or required under applicable Legal Requirements, a final or partial
certificate of occupancy and, as applicable, acceptance of completion by the
applicable tenant.

 

 2 

 

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of such Person, whether through ownership of voting
securities, by contract or otherwise. “Controlled” and “Controlling” shall have
correlative meanings.

 

“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums due to Lender in respect of the
Loan under the Note, this Agreement, the Security Instrument or any other Loan
Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and interest payments due under this Agreement and the Note.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean twenty-four percent (24%) per annum.

 

“Distribution” means (i) any dividend, distribution or other payment of any kind
on any shares of capital stock or other securities or partnership, membership,
economic or other interests, or (ii) any fee, payment, bonus or other
remuneration of any kind, or (iii) any repayment of or debt service on loans or
other indebtedness other than the Loan.

 

“Dollars” and the sign “$” shall mean lawful money of the United States of
America.

 

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA Patriot Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower or any Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan made by Lender is in violation of law.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement (Unsecured), dated as of the date hereof, executed by Borrower and
each Guarantor in connection with the Loan for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Environmental Statutes” shall mean any present and future Federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Statutes” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. The term “Environmental Statutes” also
includes, but is not limited to, any present and future Federal, state and local
laws, statutes ordinances, rules, regulations, permits or authorizations and the
like, as well as common law, that (a) condition transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of the Property; (b) require notification or disclosure
of releases of Hazardous Substances or other environmental condition of a
property to any Governmental Authority or other Person, whether or not in
connection with any transfer of title to or interest in such property; (c)
impose conditions or requirements in connection with permits or other
authorization for lawful activity relating to Hazardous Substances; (d) relate
to nuisance, trespass or other causes of action relating to Hazardous Substances
in connection with the Property; and/or (e) relate to wrongful death, personal
injury, or property or other damage in connection with any physical condition or
use relating to Hazardous Substances in connection with the Property.

 

 3 

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the ruling issued
thereunder.

 

“ERISA Affiliate” shall mean each person (as defined in section 3(9) of ERISA)
that together with Borrower would be deemed to be a “single employer” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Event of Default” shall have the meaning set forth in Section 8.1.1(a) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as the same may
be amended, modified or replaced, from time to time.

 

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(f)
hereof.

 

“Extended Maturity Date” shall have the meaning set forth in Section 2.6.1
hereof.

 

“Extension Notice” shall have the meaning set forth in Section 2.6.1 hereof.

 

“First Extension Option” shall have the meaning set forth in Section 2.6.1
hereof.

 

“First Payment Date” shall have the meaning set forth in Section 2.3.2 hereof.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (Federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Guarantor” shall mean, jointly and severally, and, as the context requires,
individually and collectively, Alexander Szkaradek, Antoni Szkaradek, Michael P.
Beys each an individual; US Home Rentals, LLC, a Delaware limited liability
company and FTE Networks, Inc., a Delaware corporation.

 

“Guaranty” shall mean that certain Guaranty dated as of the date hereof, from
Guarantor in favor of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Hazardous Substances” shall include, but is not limited to, (a) any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Statutes or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, radon, radioactive materials,
flammables and explosives, but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in properties similar to the Property
for the purposes of cleaning or other maintenance or operations and otherwise in
compliance with all Environmental Statutes, and (b) mold, mycotoxins, microbial
matter, and/or airborne pathogens (naturally occurring or otherwise) which pose
a threat (imminent or otherwise) to human health or the environment or adversely
affect the Property.

 

 4 

 

 

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

 

“In Balance” means, with respect to each Project, no Deficiency then exists with
respect to such Project.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

 

“Indemnified Parties” shall mean Lender and any of its Affiliates and any of
their officers, directors, members, partners, employees, representatives and
consultants.

 

“Indemnifying Person” shall mean Borrower and each Guarantor, on a joint and
several basis.

 

“Individual Property” shall mean all parcels of land, the Improvements thereon
and all personal property owned by the Borrower and encumbered by a Security
Instrument, together with all rights pertaining to such property and
Improvements, as more particularly described in the granting clauses of each
such Security Instrument and referred to therein as the “Property”.

 

“Interest Period” shall mean (i) initially, the period commencing on and
including the date of the funding of the Loan and ending on and including the
last day of the calendar month of the Closing Date, and (ii) thereafter, for any
specified Payment Date including the Maturity Date, the period commencing on and
including the first (1st) day of the calendar month prior to such Payment Date
and ending on the last day of the calendar month in which such Payment Date
occurs.

 

“Interest Rate” shall mean a fixed rate of Eleven and Ninety-Nine Hundredths
percent (11.99%) per annum.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property by or on behalf of Borrower, and (a) every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement, and (b) every guarantee of the performance and observance of
the covenants, conditions and agreements to be performed and observed by the
other party thereto.

 

“Legal Requirements” shall mean all Federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, any Environmental Statutes, the Americans with Disabilities
Act of 1990, as amended, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower, the Property or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to the Property or any part thereof, or (b)
in any way limit the use and enjoyment thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien (statutory or otherwise), pledge, hypothecation, easement,
restrictive covenant, preference, assignment, security interest, or any other
encumbrance, charge or transfer of, or any agreement to enter into or create any
of the foregoing, on or affecting Borrower, the Property, or any portion thereof
or any interest therein, or any direct or indirect interest in Borrower,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.

 

 5 

 

 

“Loan” shall have the meaning set forth in the recitals hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, Security
Instrument, the Environmental Indemnity, the Assignment of Management Agreement
and Subordination of Management Fees, if applicable, the Guaranty, and all other
documents executed and/or delivered in connection with the Loan.

 

“Management Agreement” shall mean any property management agreement or similar
agreement entered into by and between Borrower and Manager, pursuant to which
Manager is to provide management and other services with respect to the
Property, and any successor property management approved by Lender, in writing,
in Lender’s sole discretion.

 

“Manager” shall mean, the individual or entity who provides management and other
services with respect to the Property pursuant to a Management Agreement.

 

“Material Adverse Change” or “Materially Adverse Effect” shall mean that the
business, operations, property, assets, liabilities or financial condition of
any applicable Person and each of their subsidiaries, taken as a whole, or the
ability of any such Person to perform its obligations under the Loan Documents,
has changed in a manner which could materially impair the value of Lender’s
security for the Loan or prevent timely repayment of the Loan or otherwise
prevent the applicable person or entity from timely performing any of its
material obligations under the Loan Documents or any Lease, as the case may be,
as determined by Lender.

 

“Material Agreements” shall have the meaning set forth in Section 15.20 hereof.

 

“Maturity Date” shall mean the Stated Maturity Date, provided that (a) in the
event of the exercise by Borrower of the First Extension Option pursuant to
Section 2.6, the Maturity Date shall be the First Extended Maturity Date, and
(b) in the event of the exercise by Borrower of the Second Extension Option
pursuant to Section 2.6, the Maturity Date shall be the Second Extended Maturity
Date, or such earlier date on which the final payment of principal of the Note
becomes due and payable as herein or therein provided, whether at the Stated
Maturity Date, by declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Multiemployer Plan” shall mean a multiemployer plan, as defined in Section
4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
three plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” shall mean an employee benefit plan, other than a
Multiemployer Plan, to which Borrower or any ERISA Affiliate, and one or more
employers other than Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which Borrower or an ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Account” shall have the meaning set forth in Section 6.4(b)(ii)
hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of the Loan made by Borrower in favor of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

 6 

 

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

 

“OFAC” shall mean the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of (i) Borrower, or (ii) any direct or
indirect general partner or member of Borrower with authority to act on behalf
of and bind Borrower.

 

“Operations Agreements” shall mean any covenants, restrictions, easements,
declarations or agreements of record relating to the construction, operation or
use of the Property, together with all amendments, modifications or supplements
thereto.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, any “common expenses” or expenses allocated to and required to
be paid by Borrower under any Operations Agreements and any other charges,
including, without limitation, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.

 

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower or
any Guarantor contained in any other Loan Document; (c) the payment of all
costs, expenses, legal fees and liabilities incurred by Lender in connection
with the enforcement of any of Lender’s rights or remedies under the Loan
Documents, or any other instrument, agreement or document which evidences or
secures any other Obligations or collateral therefor, whether now in effect or
hereafter executed; and (d) the payment, performance, discharge and satisfaction
of all other liabilities and obligations of Borrower and/or Guarantor to Lender,
whether now existing or hereafter arising, direct or indirect, absolute or
contingent, and including, without limitation, each liability and obligation of
Borrower and each Guarantor under any one or more of the Loan Documents and any
amendment, extension, modification, replacement or recasting of any one or more
of the instruments, agreements and documents referred to herein or therein or
executed in connection with the transactions contemplated hereby or thereby.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan. For the avoidance of doubt, the outstanding
principal balance of the Loan shall include Project Reserve Funds and all other
funds held by lender or escrow agent.

 

“Payment Date” shall mean, commencing with the First Payment Date, the first
(1st) day of each calendar month during the term of the Loan until and including
the Maturity Date or, for purposes of making payments hereunder, but not for
purposes of calculating Interest Periods, if such day is not a Business Day, the
immediately preceding Business Day.

 

“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in “Schedule B-I” of the Title Insurance Policy, (c) Liens, if
any, for Taxes imposed by any Governmental Authority which are not yet due or
delinquent, and (d) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s sole discretion, which Permitted
Encumbrances in the aggregate do not materially adversely affect the value or
use of the Property or Borrower’s ability to repay the Loan.

 

“Permitted Transfer” means any of the following: (a) any Transfer, directly as a
result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto; (b) any
Transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto; and (c) any Transfer expressly permitted by and completed
strictly in accordance with Section 5.2.10.

 

 7 

 

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority, and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.

 

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

 

“Prohibited Transaction” shall mean any action or transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the ERISA or Section 4975 of the Code.

 

“Project” shall mean and refer to, individually and collectively as applicable,
the rehabilitation improvements to each Individual Property more particularly
described on Schedule 1.1(b) hereto, that will be funded, in whole or in part,
with disbursements of Project Reserve Funds.

 

“Project Budget” shall mean a budget for construction of each Project approved
by Lender in its sole discretion and any modifications thereof approved by
Lender in writing in its sole and absolute discretion.

 

“Project Contracts” shall mean each contract or agreement to which Borrower or
any agent of Borrower is a party, providing for the provision of construction
services (including architect’s or engineering services), labor or material in
connection with a Project.

 

“Project Costs” shall mean all costs and expenses of every kind and nature
whatsoever to be incurred by Borrower in connection with the Completion of a
Project, including such reserves and contingencies as Lender shall reasonably
require.

 

“Project Documents” shall mean each of the following as approved by Lender with
respect to each Project: the Approved Plans and the applicable Project
Contracts.

 

“Project Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.

 

“Project Reserve Funds” shall have the meaning set forth in Section 7.4.1
hereof.

 

“Property” shall mean, collectively, each and every Individual Property which is
subject to the terms of this Agreement.

 

“Release Amount” shall mean, for an Individual Property, the lesser of:

 

(a) the Debt; or

 

(b) an amount equal to the Allocated Loan Amount for such Individual Property
set forth on Schedule 1.1(a) (as adjusted pursuant to Sections 2.4.1(c) and
2.4.2(a) if applicable) multiplied by one hundred and ten percent (110%).

 

“Release Property” shall have the meaning set forth in Section 2.7 hereof.

 

“Rents” shall mean all rents (including additional rents of any kind and
percentage rents), rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Action) or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
payments and consideration of whatever form or nature received by or paid to or
for the account of or benefit of Borrower or any of their agents or employees
from any and all sources arising from or attributable to the Property, and the
Improvements, including charges for oil, gas, water, steam, heat, ventilation,
air-conditioning, electricity, license fees, maintenance fees, charges for
Taxes, operating expenses or other amounts payable to Borrower (or for the
account of Borrower), revenues from telephone services, vending and all
receivables, customer obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of the Property or rendering of services by
Borrower, or any of its agents or employees and proceeds, if any, from business
interruption or other loss of income insurance.

 

 8 

 

 

“Reserve Accounts” shall mean, collectively, the Project Reserve Account, the
Net Proceeds Account, and any other escrow or reserve account established
pursuant to the Loan Documents

 

“Reserve Funds” shall mean, collectively, the Project Reserve Funds and any
other escrow or reserve funds established pursuant to the Loan Documents.

 

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

 

“Retention Amount” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“Second Extension Option” shall have the meaning set forth in Section 2.6.1
hereof.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Security Instrument” shall mean those certain first priority Deeds of Trust,
Security Agreements, Assignment of Leases and Fixture Filings of even date
herewith, made by Borrower for the benefit of Lender as security for the
Obligations and encumbering the Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Servicer” shall have the meaning set forth in Section 9.3 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 9.2 hereof.

 

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

 

“Stated Maturity Date” shall mean August 31, 2021.

 

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

 

“Taxes” shall mean all taxes, assessments, water rates or sewer rents, now or
hereafter levied or assessed or imposed against (a) the Property or part
thereof, together with all interest and penalties thereon and (b) against the
rents, issues, income or profits thereof or upon the lien or estate hereby
created, whether any or all of said taxes, assessments or charges be levied
directly or indirectly or as excise taxes or ad valorem real estate or personal
property taxes or as income taxes.

 

“Tenant” shall mean the lessee of all or any portion of the Property under a
Lease.

 

“Title Company” shall mean the title insurance company which issued the Title
Insurance Policy.

 

 9 

 

 

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
a form acceptable to Lender (or, if the State does not permit the issuance of
such ALTA policy, such form as shall be permitted in the State and acceptable to
Lender) with respect to the Property and insuring the Lien of any of the
Security Instrument encumbering the Property.

 

“Transfer” shall mean means the sale, transfer, hypothecation, pledge,
encumbrance, mortgage, conveyance, lease, alienation, assignment, disposition,
divestment, or leasing with option to purchase, or assignment of the Property,
or any portion thereof or interest therein or in Borrower (whether direct or
indirect, legal or equitable including the issuance, sale, assignment,
alienation, conveyance, divestment, transfer, disposition, hypothecation,
pledge, mortgage or encumbrance of any ownership interest in Borrower or in any
entity having an ownership interest in Borrower, whether direct or indirect); or
entering into any agreement or contract to do any of the foregoing which is not
conditioned on compliance with the terms of the Loan Documents with respect to
Transfers, or undertaking, suffering or causing any of the foregoing to occur
voluntarily, involuntarily or by operation of law.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State in which
the Property is located, as the same may be amended from time to time; provided,
however, that if by reason of mandatory provisions of law, the perfection or the
effect of perfection or non-perfection or priority of the security interest in
any item or portion of the collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State in which the Property is
located (“Other UCC State”), “UCC” means the Uniform Commercial Code as in
effect in such Other UCC State, as the same may be amended from time to time,
for purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or priority.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are (a)
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged, or (b) to the extent acceptable to the Lender,
in its sole discretion, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

 

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

 

ARTICLE II


 

GENERAL TERMS

 

Section 2.1 Loan Commitment; Disbursement to Borrower.

 

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make, and Borrower hereby agrees to
borrow, the Loan on the Closing Date.

 

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
disbursement hereunder in respect of the Loan and any amount borrowed and repaid
in respect of the Loan may not be re-borrowed. Borrower acknowledges and agrees
that the Loan has been fully funded as of the Closing Date.

 

2.1.3 The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument, and the other Loan
Documents.

 

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
refinance the Property, (b) make deposits of Reserve Funds into the Reserve
Accounts on the Closing Date in the amounts provided herein (Borrower hereby
authorizing Lender to reserve a portion of the proceeds of the Loan in the
amount of the Reserve Funds from disbursement of the proceeds of the Loan on the
date hereof), (c) pay costs and expenses incurred in connection with the closing
of the Loan, as approved by Lender, and (d) pay for Project Costs.

 

 10 

 

 

2.1.5 Upfront Payment. At Closing, Borrower shall pay to Lender an upfront fee
(the “Upfront Payment”) in an amount equal to Seventy-Five Thousand and No/100
Dollars ($75,000.00), less any portion of the Upfront Fee paid to Lender prior
to the Closing. The Upfront Payment is fully earned and non-refundable.

 

Section 2.2 Interest Rate.

 

2.2.1 Interest Rate. Subject to Section 2.2.4 hereof, interest on the
Outstanding Principal Balance shall accrue from the date of the funding of the
Loan to but excluding the Maturity Date at the Interest Rate.

 

2.2.2 Interest Calculation. With respect to any applicable period, interest on
the Outstanding Principal Balance shall be calculated by multiplying (a) the
actual number of days elapsed in the period for which the calculation is being
made by (b) a daily rate based on the Interest Rate and a three hundred sixty
(360) day year by (c) the average Outstanding Principal Balance in effect for
the applicable period as calculated by Lender.

 

2.2.3 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent permitted by law, all accrued and unpaid interest in respect thereof
and any other amounts due pursuant to the Loan Documents, shall accrue interest
at the Default Rate, calculated from the date such payment was due without
regard to any grace or cure periods contained herein.

 

2.2.4 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

Section 2.3 Debt Service Payments.

 

2.3.1 Payments Generally. For purposes of making payments hereunder, but not for
purposes of calculating Interest Periods, if the day on which such payment is
due is not a Business Day, then amounts due on such date shall be due on the
immediately succeeding Business Day. All amounts due pursuant to this Agreement
and the other Loan Documents shall be payable without setoff, counterclaim,
defense or any other deduction whatsoever.

 

2.3.2 Monthly Debt Service Payment. On the Closing Date, Borrower shall make a
payment of interest only for the period commencing on and including the date of
the funding of the Loan through and including September 30, 2020. Beginning on
October 1, 2020 (the “First Payment Date”) and each subsequent Payment Date up
to and including the Maturity Date, Borrower shall make a payment to Lender of
principal (if any) and interest in an amount equal to the Monthly Debt Service
Payment Amount, which payments shall be applied to accrued and unpaid interest.

 

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender not later than 3:00
P.M., Philadelphia city time, on the Maturity Date the Outstanding Principal
Balance, all accrued and unpaid interest and all other amounts due hereunder and
under the Note, the Security Instrument and the other Loan Documents.

 

2.3.4 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, including the payment of principal due on the Maturity
Date, is not paid by Borrower on or prior to the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of (a)
five percent (5%) of such unpaid sum, and (b) the Maximum Legal Rate, in order
to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Security Instrument
and the other Loan Documents to the extent permitted by applicable law.

 

 11 

 

 

2.3.5 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 2:00 P.M., Philadelphia city time, on the date
when due and shall be made in Dollars in immediately available funds at Lender’s
office or as otherwise directed by Lender, and any funds received by Lender
after such time shall, for all purposes hereof, be deemed to have been paid on
the next succeeding Business Day. Any prepayments required to be made hereunder
shall be deemed to have been timely made for purposes of this Section 2.3.5.

 

2.3.6 ACH Payment. All payments due and owing under this Agreement or any other
Loan Documents shall be made by wire transfer to an account designated by Lender
to Borrower from time to time, or at Lender’s election, shall be made through
automated clearing house (“ACH”) transfers from the Borrower directly to Lender.
In this regard, if Lender elects to receive payments through ACH, shall execute
and deliver to Lender an authorization agreement for direct payments whereby,
among other things, Lender shall be irrevocably authorized to initiate ACH
transfers from the a payment account designated by Borrower to Lender in the
amounts required or permitted under this Agreement and all other Loan Documents.
Lender’s authorization for direct ACH transfers as hereby provided shall be
irrevocable and such ACH transfers shall continue until all Obligations are paid
in full. For so long as any Obligations remain outstanding, Borrower shall: (i)
not revoke Lender’s authority to initiate ACH transfers as hereby contemplated;
(ii) not change, modify, close or otherwise affect the designated payment
account; (iii) deposit all revenues of any nature or kind whatsoever relating to
Borrower or its business only into the designated payment account; and (iv) be
responsible for all costs, expenses or other fees and charges incurred by Lender
as a result of any failed or returned ACH transfers, whether resulting from
insufficient sums being available in the designated payment account, or
otherwise. Borrower shall undertake any and all required actions, execute any
required documents, instruments or agreements, or to otherwise do any other
thing required or requested by Lender in order to effectuate the requirements of
this Section 2.3.6.

 

Section 2.4 Prepayments.

 

2.4.1 Voluntary Prepayments.

 

(a) Except as otherwise provided in this Section 2.4, Borrower shall not have
the right to prepay the Loan in whole or in part. Provided no Event of Default
has occurred and is continuing, Borrower may prepay the Loan in whole upon the
satisfaction of the following conditions:

 

(b) Borrower shall provide a written notice to Lender of such prepayment no less
than thirty (30) days, and no more than sixty (60) days, prior to the date of
such prepayment, specifying the Business Day on which a prepayment of the Debt
(the “Prepayment Date”) is to be made; and

 

(c) Borrower shall pay to Lender on the Prepayment Date, together with any
portion of the Outstanding Principal Balance being repaid:

 

(i) all accrued and unpaid interest on the amount of the Outstanding Principal
Balance being prepaid, which, for the avoidance of doubt, shall include interest
on such amount calculated at the applicable Interest Rate through the end of the
Interest Period in which such prepayment occurs; and

 

(ii) without duplication of any of the foregoing, all other sums, then due under
the Note, this Agreement, the Security Instrument, and the other Loan Documents.

 

(d) If for any reason Borrower fails to prepay the Loan on the Prepayment Date
(including if such notice is revoked), Borrower shall pay to Lender any actual
out-of-pocket losses, costs, damages or expenses (including reasonable
attorneys’ fees and expenses) incurred by Lender in connection therewith.

 

(e) Upon receipt by Lender of a voluntary prepayment permitted pursuant to the
terms of this Agreement, except for a prepayment made (i) in connection with a
release of any Individual Property from the Lien of any of the Security
Instruments or (ii) any Casualty/Condemnation Prepayment up to the Allocated
Loan Amount of the applicable Individual Property, the Allocated Loan Amount for
each Individual Property that is then subject to the Lien of any of the Security
Instruments shall be reduced on a pro rata basis by such amount.

 

 12 

 

 

2.4.2 Mandatory Prepayments.

 

(a) 90-Day Principal Payments. On December 1, 2020, Borrower shall make a
payment to Lender (the “Initial 90-Day Principal Payment”) in an amount equal to
five percent (5%) of the Outstanding Principal Balance. Beginning on March 1,
2021 and on each third (3rd) Payment Date thereafter (i.e., on June 1, September
1, December 1 and March 1 of each calendar year), Borrower shall make a payment
to Lender (each such payment, and together with the Initial 90-Day Principal
Payment, collectively the “90-Day Principal Payments”) in an amount (but not
less than zero) equal to (a) ten percent (10%) of the Outstanding Principal
Balance, less (b) all Release Amounts paid to Lender pursuant to and in
accordance with Section 2.7 hereof and applied to pay down the Outstanding
Principal Balance but only to the extent such Release Amounts have not been
applied to reduce any prior 90-Day Principal Payments. Provided no Event of
Default exists, Lender shall apply the 90-Day Principal Payments to the
Outstanding Principal Balance.

 

(b) Net Proceeds Payments. On the Payment Date immediately succeeding the date
on which Lender actually receives any Net Proceeds, and if Lender is not
required to make such Net Proceeds available to Borrower for a Restoration in
accordance with the terms of this Agreement, Borrower shall prepay or authorize
Lender to apply the Net Proceeds as a prepayment of the Outstanding Principal
Balance in an amount equal to one hundred percent (100%) of such Net Proceeds
provided that Borrower shall simultaneously therewith pay to Lender all accrued
and unpaid interest on the principal amount being repaid (which, for the
avoidance of doubt, shall include interest accruing on such amounts through the
last day of the Interest Period in which such repayment occurs). Notwithstanding
anything herein to the contrary, so long as no Event of Default has then
occurred and is continuing, no or any other prepayment premium, penalty or fee
shall be due in connection with any prepayment made pursuant to this Section
2.4.2.

 

2.4.3 Prepayments After Default. If, during the continuance of an Event of
Default, payment of all or any part of the Debt is tendered by Borrower and
accepted by Lender or is otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed to be
a voluntary prepayment by Borrower in violation of the prohibition against
prepayment set forth in Section 2.4.1 hereof, and Borrower shall pay, as part of
the Debt, all of the interest calculated at the Interest Rate on the amount of
principal being prepaid through and including the end of the Interest Period in
which such prepayment occurs.

 

Section 2.5 Release of Property. Except as set forth in Section 2.7 below, no
repayment, prepayment of all or any portion of the Note shall cause, give rise
to a right to require, or otherwise result in, the release of the Lien of any of
the Security Instruments. Lender shall, upon the written request and at the
expense of Borrower, upon payment in full of the Debt in accordance with the
terms of this Agreement and the other Loan Documents, release the Lien of the
Security Instruments.

 

Section 2.6 Extension Option(s).

 

2.6.1 Extension Option(s). Subject to the provisions of this Section 2.6.1,
Borrower shall have the option (the “First Extension Option”), by irrevocable
written notice (the “First Extension Notice”) delivered to Lender no later than
thirty (30) days prior to the Stated Maturity Date, to extend the Maturity Date
to August 31, 2022 (the “First Extended Maturity Date”). Borrower’s right to so
extend the Maturity Date shall be subject to the satisfaction of the following
conditions precedent prior to the effectiveness of any such extension:

 

(a) (i) no Event of Default shall have occurred and be continuing on the date
Borrower delivers the First Extension Notice or the Second Extension Notice, as
applicable, and (ii) no Default or Event of Default shall have occurred and be
continuing on the Stated Maturity Date and the First Extended Maturity Date, as
applicable;

 

(b) All amounts due and payable by Borrower and any other Person pursuant to
this Agreement or the other Loan Documents as of the Stated Maturity Date or the
First Maturity Date, as applicable, and all costs and expenses of Lender,
including fees and expenses of Lender’s counsel, in connection with the Loan
and/or the extension shall have been paid in full;

 

 13 

 

 

(c) Borrower shall deliver an Officer’s Certificate to Lender (i) certifying
that all representations and warranties set forth in this Agreement remain true,
correct and complete in all material respects as of the commencement of the
applicable Extension Option, and (ii) waiving any claims, counterclaims, rights
of rescission, set-offs or defenses, known or unknown, against Lender as of the
commencement of the applicable Extension Option.

 

If Borrower is unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Lender shall have no obligation to extend the
Stated Maturity Date hereunder.

 

2.6.2 Extension Documentation. If requested by Lender, Borrower shall execute
and deliver an agreement in form and substance reasonably acceptable to Lender
commemorating the extension of the Maturity Date upon the exercise of an
Extension Option and satisfaction of all applicable conditions to such extension
as provided in Section 2.6.1; provided that no such agreement shall materially
increase or alter the obligations of Borrower pursuant to the Loan Documents (it
being acknowledged that a ratification by Borrower or any Guarantor of its
respective obligations under the Loan Documents to which it is a party or a
certification by Borrower and/or any Guarantor that its respective
representations and warranties set forth in the Loan Documents to which it is a
party remain true and correct in all material respects as of the first day of
any extension term shall not constitute an increase in Borrower’s obligations
for such purpose).

 

2.7 Release of Individual Property. At any time Borrower may obtain the release
of an Individual Property from the Lien of the applicable Security Instrument
thereon and related Loan Documents (each such Individual Property, a “Release
Property”) and the release of Borrower’s obligations under the Loan Documents
with respect to such Release Property (other than those expressly stated to
survive), upon the satisfaction of each of the following conditions:

 

(a) Not more than ninety (90) calendar days and not less than ten (10) calendar
days prior to the date of the release, Borrower delivers a notice to Lender
setting forth (i) the date of the proposed release and (ii) a description of the
Release Property that will be subject to the release;

 

(b) no Event of Default shall be continuing on the date that the Release
Property is released from the Lien of the Security Instrument thereon other than
as expressly permitted below;

 

(c) Borrower shall have paid to Lender the applicable Release Amount;

 

(d) Borrower shall submit to Lender, not less than ten (10) days prior to the
date of such release, a release of Lien (and related Loan Documents) for such
Release Property for execution by Lender. Such release shall be in a form
appropriate in each jurisdiction in which such Release Property is located and
that would be reasonably satisfactory to a prudent lender. In addition, Borrower
shall provide all documentation Lender reasonably requires to be delivered by
Borrower in connection with such release, together with an Officer’s Certificate
certifying that such documentation (A) will effect such release in accordance
with the terms of this Agreement, and (B) will not impair or otherwise adversely
affect the Liens, security interests and other rights of Lender under the Loan
Documents not being released (or as to the parties to the Loan Documents and
Individual Properties subject to the Loan Documents not being released);

 

(e) Borrower shall have paid or reimbursed Lender for all reasonable out of
pocket costs and expenses incurred by Lender (including, without limitation,
reasonable attorneys’ fees and disbursements) in connection with any release
effectuated pursuant to this Section 2.7, and Borrower shall have paid all
third-party fees, costs and expenses incurred in connection with any such
release, including but not limited to, the payment of all recording charges,
filing fees, taxes or other similar expenses incurred in the reasonable judgment
of Lender in order to effectuate the release;

 

(f) [Intentionally omitted]

 

 14 

 

 

(g) At Lender’s request, Borrower shall deliver to Lender (i) an endorsement to
the Title Insurance Policy for the remaining Property (to the extent reasonably
available in the State in which the remaining Property is located) insuring the
Security Instrument, which endorsement (A) extends the effective date of such
Title Insurance Policy for the remaining Property to the effective date of the
release, (B) confirms no change in the priority of the Security Instrument on
the balance of the Property (exclusive of the Release Parcel); and (C) lists any
Permitted Encumbrances; and (ii) at Lender’s request, a survey in form and
substance reasonably acceptable to Lender of the remaining portion of the
Property; and

 

(h) Notwithstanding the foregoing provisions of this Section 2.7, if the Loan is
included in a REMIC Trust, as a condition to such release, Borrower shall have
established to Lender’s reasonable satisfaction that the loan-to-value ratio of
the Loan (expressed as a percentage) based upon valuations obtained by Borrower
at its sole cost and expense using (i) an existing appraisal (if such release
occurs within twenty-four (24) months of the Closing Date), (ii) a new appraisal
or (iii) a broker’s price opinion or other written determination of value using
a commercially reasonable valuation method (provided, in each case, that such
appraisal, opinion or other determination constitutes a commercially reasonable
method permitted to a REMIC Trust, and provided, further, that such valuation
shall be based solely on the value of real property and shall exclude personal
property and going-concern value) does not exceed 125% immediately after the
release of the Release Property, no such release will be permitted unless the
Borrower pays down the principal balance of the Loan by an amount not less than
the greater of (A) the Release Amount or (B) the least of one of the following
amounts: (i) if the Individual Property is sold, the net proceeds of an
arm’s-length sale of the Release Property to an unrelated Person, (ii) the fair
market value of the Release Property at the time of the release, or (iii) an
amount such that the loan-to-value ratio of the Loan as so determined by Lender
after the release is not greater than the loan-to-value ratio of the Loan
immediately prior to the release, unless the Lender receives an opinion of
counsel that, if (B) is not followed, the Securitization will not fail to
maintain its status as a REMIC Trust as a result of the release.

 

ARTICLE III


 

[**Intentionally Omitted**]

 

ARTICLE IV


 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof that:

 

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own its properties and to
transact the business in which it is now engaged and as contemplated by this
Agreement, including, without limitation, the power and authority to do business
in the State. Borrower is duly qualified to do business and is in good standing
in each jurisdiction where it is required to be so qualified in connection with
its properties, businesses and operations. Borrower possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own its properties and to transact the businesses in which it is
now engaged. The sole business of Borrower is the ownership, management and
operation of the Property. The ownership interests of Borrower are as set forth
on the organizational chart attached hereto as Schedule 4.1.1. Borrower (a) has
complied in all respects with its articles of organization or limited liability
company agreement; (b) has maintained complete books and records and bank
accounts separate from those of its Affiliates; and (c) has obeyed all
formalities required to maintain its status as, and at all times has held itself
out to the public as, a legal entity separate and distinct from any other entity
(including, but not limited to, any Affiliate thereof). The signatory hereto has
all necessary power, authority and legal right to execute this Agreement, the
Note and the other Loan Documents on Borrower’s behalf to which Borrower is a
party. Guarantor has the necessary power, authority and legal right to execute,
deliver and perform its obligations under the Guaranty.

 

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents to which it is a party
have been duly executed and delivered by or on behalf of Borrower and constitute
the legal, valid and binding obligations of Borrower enforceable against
Borrower in accordance with their respective terms, subject only to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

 15 

 

 

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower and/or Guarantor, as applicable, will
not conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of Borrower pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, partnership agreement, management
agreement or other agreement or instrument to which Borrower is a party or by
which any of Borrower’s property or assets is subject, nor will such action
result in any violation of the provisions of any Legal Requirements of any
Governmental Authority having jurisdiction over Borrower or any of Borrower’s
properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any court or any such Governmental
Authority required for the execution, delivery and performance by Borrower
and/or any Guarantor, as applicable, of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

 

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or
threatened against or affecting Borrower, any Guarantor, or the Property, which
actions, suits or proceedings, if determined against Borrower, any Guarantor, or
the Property.

 

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property are bound. Borrower has no material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than as permitted by
this Agreement.

 

4.1.6 Title. Borrower has good, marketable and insurable fee simple title to the
real property comprising part of the Property and good title to the balance of
the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Security Instrument, when
properly recorded in the appropriate records, together with any UCC-1 financing
statements required to be filed in connection therewith, will create (a) a
valid, perfected first priority lien on the Property, subject only to Permitted
Encumbrances and the Liens created by the Loan Documents, and (b) perfected
security interests in and to, and perfected collateral assignments of, all
personalty, solely to the extent such security interests can be perfected by the
filing of a UCC-1 financing statement, all in accordance with the terms thereof,
in each case subject only to any applicable Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. There are no claims for payment for work, labor or materials
affecting the Property which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents.

 

4.1.7 Solvency. Borrower has (a) not entered into the transaction contemplated
by this Agreement or executed the Note, this Agreement or any other Loan
Documents with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
such Loan Documents. After giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s liabilities (including contingent
liabilities, if any), including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to incur debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debts and liabilities as they mature (taking into account the timing
and amounts of cash to be received by Borrower and the amounts to be payable on
or in respect of the obligations of Borrower). No Bankruptcy Action exists
against Borrower and Borrower has never been a debtor party in a Bankruptcy
Action. No Bankruptcy Action exists against any Guarantor, and neither Borrower
nor has any Guarantor has ever been a debtor party in a Bankruptcy Action.
Neither Borrower nor any Guarantor is contemplating either a Bankruptcy Action
or the liquidation of all or a major portion of Borrower’s or Guarantor’s
respective assets or properties, and Borrower has no knowledge of any Person
contemplating the filing of any petition against Borrower or any Guarantor.

 

 16 

 

 

4.1.8 Full and Accurate Disclosure. No statement of fact made by or on behalf of
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no material information that has not been disclosed to Lender which adversely
affects, nor as far as Borrower can reasonably foresee, might materially
adversely affect, the Property or the business, operations or condition
(financial or otherwise) of Borrower or any Guarantor.

 

4.1.9 No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101.
Compliance by Borrower and each Guarantor with the provisions hereof will not
involve any Prohibited Transaction. Neither Guarantor nor Borrower has any
pension, profit sharing, stock option, insurance or other arrangement or plan
for employees covered by Title IV of ERISA, and no “Reportable Event” as defined
in ERISA has occurred and is now continuing with respect to any such plan. The
performance by Borrower of its obligations under the Loan Documents and
Borrower’s conducting of its operations do not violate any provisions of ERISA.
In addition, (a) Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA, (b) transactions by or with Borrower are not subject to
any state statute or regulation regulating investments of, or fiduciary
obligations with respect to, governmental plans within the meaning of Section
2(32) of ERISA which is similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Agreement, and (c) none of
Borrower, Guarantor or ERISA Affiliate is at the date hereof, or has been at any
time within the two years preceding the date hereof, an employer required to
contribute to any Multiemployer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in Section 4001 of ERISA) in any
Multiemployer Plan or Multiple Employer Plan; and none of Borrower, Guarantor or
any ERISA Affiliate has any contingent liability with respect to any
post-retirement “welfare benefit plan” (as such term is defined in ERISA) except
as disclosed to Lender in writing.

 

4.1.10 Compliance. Borrower and the Property (including the use thereof) comply
in all material respects with all applicable Legal Requirements, including,
without limitation, building and zoning ordinances and codes. Borrower is not in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority, including, without limitation, any order of a bankruptcy
court or plan approved thereby. There has not been committed by Borrower (or any
other Person), any act or omission affording any Governmental Authority the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.
Neither the Improvements, if any, as constructed, nor the use of the Property or
any contemplated accessory uses, will violate (a) any Legal Requirements
(including subdivision, zoning, building, environmental protection and wetland
protection Legal Requirements), or (b) any building permits, restrictions or
records, or agreements affecting the Property or any part thereof. Neither the
zoning authorizations, approvals or variances nor any other right to construct
or to use the Property is to any extent dependent upon or related to any real
estate other than the Property.

 

4.1.11 Financial Information. All financial data with respect to the Property
and Guarantor, including, without limitation, the statements of cash flow and
income and operating expense, that have been delivered to Lender in connection
with the Loan (a) are true, complete and correct in all material respects, (b)
fairly and accurately represent the financial condition of the Property and each
Guarantor as of the date of such reports, and (c) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP (or such other accounting basis acceptable to Lender)
throughout the periods covered, except as disclosed therein. Except for
Permitted Encumbrances, Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a Materially Adverse Effect on the Property or the
Project. Since the date of such financial statements, there has been no Material
Adverse Change (or any other material change) in the financial condition,
operation or business of Borrower or any Guarantor from that set forth in said
financial statements.

 

 17 

 

 

4.1.12 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, is threatened with respect to all or
any portion of the Property or for the relocation of any roadway providing
access to the Property.

 

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.

 

4.1.14 Public Access. The Property has rights of access to public ways and, upon
construction thereon, will be served by water, sewer, sanitary sewer and storm
drain facilities adequate to service the Property for its intended uses. All
public utilities necessary or convenient to the full use and enjoyment of the
Property are located either in the public right-of-way abutting the Property
(which will be connected so as to serve the Property without passing over other
property) or in recorded easements serving the Property and such easements are
set forth in and insured by the Title Insurance Policy. All roads necessary for
the use of the Property for its current purpose have been completed and
dedicated to public use and accepted by all Governmental Authorities. There is
no on-site sewage disposal system and, upon construction thereon, the Property
will be served by a sewer system maintained by a Governmental Authority or
property owners association.

 

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

 

4.1.16 Separate Lots. The Property is comprised of multiple parcels more
particularly described on Schedule 1.1(a) which each constitute(s) a separate
tax lot or lots and does not constitute a portion of any other tax lot not a
part of the Property.

 

4.1.17 Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

 

4.1.18 Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set-off, counterclaim
or defense by Borrower or Guarantor, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and neither
Borrower nor any Guarantor have asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

 

4.1.19 No Prior Assignment. There are no prior assignments of any Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

 

4.1.20 Insurance. Borrower has obtained and has delivered to Lender evidence of
all Policies, with all premiums paid thereunder, reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement. No claims
have been made or are currently pending, outstanding or otherwise remain
unsatisfied under any such Policies, and neither Borrower nor any other Person,
has done, by act or omission, anything which would impair the coverage of any
such Policies.

 

4.1.21 Flood Zone. None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards or, if so located, the flood insurance required pursuant
to Section 6.1(a)(i) hereof is in full force and effect with respect to the
Property.

 

 18 

 

 

4.1.22 Leases. Any and all Leases at the Property (a) provide for rental rates
comparable to existing local market rates, contain reasonable market rate terms
and do not contain any terms which would materially adversely affect Lender’s
rights under the Loan Documents, (b) are for a lease term not exceeding one
year, including all extensions, (c) are with individual, residential,
non-commercial tenants, and (d) have been entered into by Borrower in its
ordinary course of business. No Person has any possessory interest in the
Property or right to occupy the same other than tenants pursuant to the express
terms of the Leases.

 

4.1.23 Survey. Each Survey for the Property delivered to Lender is accurate.

 

4.1.24 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower is organized under the laws
of the State of Delaware and is qualified to do business in the all states in
which Borrower is required to be qualified.

 

4.1.25 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Security Instrument, have been paid or are being paid
simultaneously with the disbursement of the proceeds of the Loan to Borrower.

 

4.1.26 [Intentionally omitted].

 

4.1.27 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

 

4.1.28 No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower and any Guarantor to Lender including, but not limited to,
all financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower and each Guarantor in this Agreement
or in any other Loan Document, are accurate, complete and correct in all
material respects. There has been no Material Adverse Change in any condition,
fact, circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
materially and adversely affects or might materially and adversely affect the
use, operation or value of the Property or the business operations and/or the
financial condition of Borrower or any Guarantor. Borrower and each Guarantor
have disclosed to Lender all material facts and have not failed to disclose any
material fact that could cause any information provided to Lender or
representation or warranty made herein to be materially misleading.

 

4.1.29 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (c) subject to any other
Federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

4.1.30 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower and any Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or any Guarantor, as applicable,
with the result that the investment in Borrower or any Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of Borrower or any Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower or any Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law.

 

 19 

 

 

4.1.31 Filing of Returns. Borrower and each Guarantor have filed all Federal
income tax returns and all other material tax returns, domestic and foreign, or
extensions, as the case may be, required to be filed by it and have paid all
material taxes and assessments payable by it that have become due, other than
those not yet delinquent and except for those being contested in good faith.
Borrower and each Guarantor have each established on its books such charges,
accruals and reserves in respect of taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by sound accounting
principles consistently applied. Neither Borrower, nor any Guarantor knows of
any proposed assessment for additional Federal, foreign or state taxes for any
period, or of any basis therefor, that, individually or in the aggregate, taking
into account such charges, accruals and reserves in respect thereof as such
Person has made, could reasonably be expected to cause a Material Adverse Change
with respect to Borrower, Guarantor or the Property.

 

4.1.32 Operations Agreements. Each Operations Agreement is in full force and
effect and neither Borrower nor, to the best of Borrower’s knowledge, any other
party to any such Operations Agreement, is in default thereunder, and to the
best of Borrower’s knowledge, there are no conditions which, with the passage of
time or the giving of notice, or both, would constitute a default thereunder.

 

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

ARTICLE V


 

BORROWER COVENANTS

 

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all Obligations, Borrower hereby covenants and agrees
with Lender that:

 

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all Legal Requirements applicable to Borrower and the Property. There shall
never be committed by Borrower, and Borrower shall not permit any other Person
in occupancy of or involved with the operation or use of the Property to commit,
any act or omission affording any Governmental Authority the right of forfeiture
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents. Borrower shall not
commit, permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall at all times maintain, preserve and protect all
franchises and trade names, preserve all the remainder of its property used or
useful in the conduct of its business, and shall keep the Property in good
working order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Security Instrument.
Borrower shall keep the Property insured at all times by financially sound and
reputable insurers, to such extent and against such risks, and maintain
liability and such other insurance, as is more fully provided in this Agreement.
After prior notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to Borrower or the Property or any alleged violation of
any Legal Requirement, provided, that: (a) no Default or Event of Default has
occurred and is continuing; (b) such proceeding shall be permitted under, and be
conducted in accordance with, the provisions of any instrument to which Borrower
is subject and shall not constitute a default thereunder and such proceeding
shall be conducted in accordance with all applicable statutes, laws and
ordinances; (c) neither the Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, cancelled or lost; (d)
Borrower shall, upon final determination thereof, promptly comply with any such
Legal Requirement determined to be valid or applicable or cure any violation of
any Legal Requirement; (e) such proceeding shall suspend the enforcement of the
contested Legal Requirement against Borrower and the Property; and (f) Borrower
shall furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure compliance with such Legal Requirement, together
with all interest and penalties payable in connection therewith. Lender may
apply any such security, as necessary to cause compliance with such Legal
Requirement at any time when, in the judgment of Lender, the validity,
applicability or violation of such Legal Requirement is finally established or
the Property (or any part thereof or interest therein) shall be in danger of
being sold, forfeited, terminated, cancelled or lost.

 

 20 

 

 

5.1.2 Taxes and Other Charges. Borrower shall pay, all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property, or any part
thereof, as the same become due and payable. Borrower will deliver or cause to
be delivered to Lender receipts for payment or other evidence satisfactory to
Lender that the Taxes and Other Charges have been so paid or are not then
delinquent no later than ten (10) days prior to the date on which the Taxes
and/or Other Charges would otherwise be delinquent if not paid. Borrower shall
not suffer and shall promptly pay or cause to be paid and discharged any Lien or
charge whatsoever which may be or become a Lien or charge against the Property,
and shall promptly pay or cause to be paid all utility services provided to the
Property. After prior notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (a) no Default or
Event of Default has occurred and remains uncured; (b) such proceeding shall be
permitted under, and be conducted in accordance with, the provisions of any
other instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (c) neither the Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (d) Borrower shall promptly upon final
determination thereof pay or cause to be paid the amount of any such Taxes or
Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (e) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the Property (except
that if such Taxes or Other Charges must be paid sooner in order to avoid being
delinquent, then Borrower shall pay or cause the same to be paid prior to
delinquency, and upon making such payment or causing such payment to be made
prior to delinquency Borrower may continue such contest); and (f) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon. Lender may pay over any such
cash deposit or part thereof held by Lender to the claimant entitled thereto at
any time when, in the judgment of Lender, the entitlement of such claimant is
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of the Security Instrument being primed by any related
Lien.

 

5.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or proceedings by any Governmental Authority pending or threatened against
Borrower and/or any Guarantor which might have a Materially Adverse Effect on
Borrower’s or any Guarantor’s condition (financial or otherwise) or business or
the Property.

 

5.1.4 Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice (which may be given verbally).

 

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any Material
Adverse Change in Borrower’s or any Guarantor’s condition, financial or
otherwise, or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.

 

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents.
Payment of the costs and expenses associated with any of the foregoing shall be
in accordance with the terms and provisions of this Agreement, including,
without limitation, the provisions of Section 10.13 hereof.

 

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
the Property or any part thereof) out of such Insurance Proceeds.

 

 21 

 

 

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

 

(b) authorize the filing or recording of or execute and deliver to Lender such
documents, instruments, certificates, assignments, financing statements and
other writings, and do such other acts necessary or desirable, to evidence,
preserve and/or protect the collateral at any time securing or intended to
secure the Obligations under the Loan Documents, as Lender may reasonably
require; and

 

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time. In furtherance hereof, Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of protecting, perfecting, preserving and realizing upon the interests granted
pursuant to this Agreement and to effect the intent hereof, all as fully and
effectually as Borrower might or could do; and Borrower hereby ratifies all that
Lender shall lawfully do or cause to be done by virtue hereof. Upon receipt of
an affidavit of an officer of Lender as to the loss, theft, destruction or
mutilation of the Note or any other Loan Document which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of such
Note or other applicable Loan Document, and in the case of the Note, receipt of
an indemnity from Lender, Borrower will issue, in lieu thereof, a replacement
Note or other applicable Loan Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Loan Document in the same principal amount
thereof and otherwise of like tenor. Borrower hereby authorizes Lender to file
an “all assets” financing statement with respect to the Collateral.

 

5.1.10 Mortgage Taxes. Borrower shall simultaneously with the disbursement of
the proceeds of the Loan pay all state, county and municipal recording and all
other taxes imposed upon the execution and recordation of the Security
Instrument.

 

5.1.11 Financial Reporting.

 

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis in accordance with GAAP (or such other accounting basis
selected by Borrower and reasonably acceptable to Lender), proper and accurate
books, records and accounts reflecting all of the financial affairs of Borrower
and all items of income and expense in connection with the operation of the
Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice (which may be verbal) to examine
such books, records and accounts at the office of Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence of an Event of Default,
Borrower shall pay any costs and expenses incurred by Lender to examine
Borrower’s accounting records with respect to the Property, as Lender shall
reasonably determine to be necessary or appropriate in the protection of
Lender’s interest. Upon Lender’s request, Borrower shall furnish to Lender such
other information reasonably necessary and sufficient to fairly represent the
financial condition of Borrower and the Property.

 

(b) Borrower will furnish to Lender annually, within one hundred twenty (120)
days following the end of each Fiscal Year of Borrower, and within thirty (30)
days of the end of each calendar quarter, a complete copy of Borrower’s and each
Guarantor’s annual (or quarterly, as applicable) financial statements certified
as true and correct by the party providing such statements (and, for the annual
of statements of Borrower prepared by an independent certified public accountant
acceptable to Lender) in accordance with GAAP (or such other accounting basis
acceptable to Lender, consistently applied) covering the Property for such
Fiscal Year (or calendar quarter) and containing statements of profit and loss
for Borrower, Guarantor and the Property and a balance sheet for Borrower and
each Guarantor. Such statements of Borrower shall set forth the financial
condition and the results of operations for the Property for such Fiscal Year
(or calendar quarter), and an Officer’s Certificate certifying that each annual
financial statement of Borrower fairly presents the financial condition and the
results of operations of Borrower and the Property subject to such reporting,
and that such financial statements have been prepared in accordance with GAAP
and as of the date thereof whether there exists an event or circumstance which
constitutes a Default or Event of Default by Borrower under the Loan Documents,
and if such Default or Event of Default exists, the nature thereof, the period
of time it has existed and the action then being taken to remedy the same.
Guarantor’s annual financial statements shall be accompanied by a certificate
executed and delivered by Guarantor (if such Guarantor is a natural person) or
an officer or other duly authorized representative of Guarantor (if such
Guarantor is an entity) certifying that each annual financial statement presents
fairly the financial condition and the results of operations of Guarantor being
reported upon and that such financial statements have been prepared in
accordance with GAAP (or such other accounting basis acceptable to Lender, and,
for Guarantors, Lender hereby approves sound and prudent cash based financial
statements consistently applied)and as of the date thereof whether there exists
an event or circumstance which constitutes a Default or Event of Default by
Guarantor under the Loan Documents, and if such Default or an Event of Default
exists, the nature thereof, the period of time it has existed and the action
then being taken to remedy the same.

 

 22 

 

 

(c) Borrower shall also provide such monthly reports and statements as are
reasonably required by Lender within twenty (20) days after the end of each
calendar month.

 

(d) Borrower shall furnish to Lender, within twenty (20) days after request (or
as soon thereafter as may be reasonably possible), such further detailed
information with respect to the operation of the Property and the financial
affairs of Borrower as may be reasonably requested by Lender.

 

(e) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered in electronic form (or such other form as
required by Lender) and Borrower agrees that Lender may disclose information
regarding the Property and Borrower that is provided to Lender pursuant to this
Section 5.1.11 in connection with any Lender Assignment to such parties
requesting such information in connection with such Lender Assignment.

 

(f) Without limitation on other requirements of this Agreement, Lender may
require, at Borrower’s cost and expense, quarterly valuations of the Loan and
Borrower shall cooperate in connection therewith; provided, however, so long as
no Event of Default exists, Borrower shall not be required to reimburse Lender
more than $2,500 for the cost of any such quarterly valuation.

 

5.1.12 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property or ownership
and management of an interest in Borrower (as applicable).

 

5.1.13 Title to the Property. Borrower will warrant and defend (a) the title to
the Property and every part thereof, subject only to Permitted Encumbrances, and
(b) the validity and priority of the Lien of each of the Security Instruments,
subject only to Permitted Encumbrances, in each case against the claims of all
Persons whomsoever. Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including attorneys’ fees and expenses, and court costs)
incurred by Lender if an interest in the Property, other than as permitted
hereunder, is claimed by another Person.

 

5.1.14 Costs of Enforcement. In the event (a) that the Security Instrument is
foreclosed in whole or in part or that the Security Instrument is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage prior to or subsequent to the Security Instrument in
which proceeding Lender is made a party, or (c) of a Bankruptcy Action related
to Borrower or an assignment by Borrower for the benefit of its creditors,
Borrower, on behalf of itself and its successors and assigns, agrees that
it/they shall be chargeable with and shall pay all costs of collection and
defense, including attorneys’ fees and expenses, and court costs, incurred by
Lender or Borrower in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, together with all required
service or use taxes.

 

5.1.15 Estoppel Statement.

 

(a) After request by Lender, Borrower shall within ten (10) days furnish Lender
with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Loan, (ii) the Outstanding Principal Balance,
(iii) the Interest Rate of the Loan, (iv) the date installments of interest
and/or principal were last paid, (v) any offsets or defenses to the performance
of the Obligations, if any, and (vi) that the Note, this Agreement, the Security
Instrument and the other Loan Documents are valid, legal and binding obligations
of Borrower and have not been modified or if modified, giving particulars of
such modification.

 

 23 

 

 

(b) Borrower shall use commercially reasonable efforts to deliver to Lender upon
request, tenant estoppel certificates from each commercial Tenant, if any, in
form and substance reasonably satisfactory to Lender provided that Borrower
shall not be required to deliver such certificates more frequently than once in
any calendar year.

 

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4.

 

5.1.17 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document without the prior written
consent of Lender.

 

5.1.18 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

 

5.1.19 Leasing Matters. Any Lease executed after the date hereof (and any
amendment or termination thereof) shall require the prior written consent of
Lender, which consent shall be in Lender’s sole and absolute discretion.
Borrower shall furnish Lender with true, correct and complete executed copies of
all Leases, amendments thereof and any related agreements. Without limitation,
and as applicable, Lender shall be deemed to have approved all renewals of
Leases and all proposed Leases so long as the same (a) provide for rental rates
comparable to existing local market rates, contain reasonable market rate terms
and do not contain any terms which would materially adversely affect Lender’s
rights under the Loan Documents, (b) are for a lease term not exceeding one
year, including all extensions, (c) are with individual, residential,
non-commercial tenants, and (d) have been entered into by Borrower in its
ordinary course of business. All Leases executed after the date hereof shall
provide that they are subordinate to the Security Instrument and the Liens
created thereby and that the Tenant thereunder agrees to attorn to Lender or any
other purchaser of the Property at a sale by foreclosure (or deed in lieu
thereof) or power of sale. Borrower (a) shall observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (b) shall enforce the terms, covenants and conditions
contained in the Leases upon the part of the Tenant thereunder to be observed or
performed in a commercially reasonable manner and in a manner which does not
impair the value of the Property involved, provided that in no event shall
Borrower terminate or accept the surrender of any Lease by a Tenant unless by
reason of a Tenant default and then only in a commercially reasonable manner to
preserve and protect the Property; provided, however, that no such termination
or surrender of any Lease will be permitted without the prior written consent of
Lender or unless such termination or surrender is specifically provided for in
the Lease; (c) shall not collect any of the Rents more than one (1) month in
advance (other than security deposits required pursuant to such Lease); (d)
shall not execute any other assignment of the lessor’s interest in the Leases or
the Rents (except to Lender pursuant to the Loan Documents); (e) shall not
alter, modify or change the terms of the Leases; and (f) shall execute and
deliver at the request of Lender all such further assurances, confirmations and
assignments in connection with the Leases as Lender shall from time to time
reasonably require. Lender shall have the right to require each new Tenant to
execute and deliver to Lender a subordination, non-disturbance of possession and
attornment agreement in form, content and manner of execution reasonably
acceptable to Lender.

 

5.1.20 Operation of Property.

 

(a) Borrower shall: (i) promptly perform and/or observe in all material respects
all of the covenants and agreements required to be performed and observed by it
under any of the Operations Agreements and do all things necessary to preserve
and to keep unimpaired its material rights thereunder; (ii) promptly notify
Lender of any material default under any Operations Agreement of which it is
aware; and (iii) enforce the performance and observance of all of the covenants
and agreements required to be performed and/or observed by any party (other than
Borrower) under the Operations Agreements, in a commercially reasonable manner.

 

 24 

 

 

(b) All Material Agreements shall be subject to the prior review and approval,
not to be unreasonably withheld, of Lender. As used herein, “Material
Agreements” shall mean each contract and agreement relating to the ownership,
management, development, use, operation, leasing, maintenance, repair or
improvement of the Property, as to which either (a) there is an obligation of
Borrower to pay more than $50,000 in the aggregate, or (b) the term thereof
extends beyond one year (unless cancelable on thirty (30) days or less notice
without requiring the payment of termination fees or payments of any kind).

 

5.1.21 Changes in the Legal Requirements Regarding Taxation. If any Legal
Requirement or other law, order, requirement or regulation of any Governmental
Authority is enacted or adopted or amended after the date the Loan is funded
which imposes a tax, either directly or indirectly, on the Obligations or
Lender’s interest in the Property, Borrower must pay or cause to be paid such
tax, with interest and penalties thereon, if any. If Lender is advised by
counsel chosen by it that the payment of such tax or interest and penalties by
Borrower would be unlawful or taxable to Lender or unenforceable or provide the
basis for a defense of usury, then in any such event, Lender may, by written
notice to Borrower of not less than ninety (90) days, declare the Obligations
immediately due and payable.

 

5.1.22 No Credits on Account of the Obligations. Borrower will not claim or
demand or be entitled to any credit or credits on account of the Obligations for
any payment of Taxes assessed against the Property and no deduction shall
otherwise be made or claimed from the assessed value of the Property for real
estate tax purposes because of the Loan Documents or the Obligations. If Legal
Requirements or other laws, orders, requirements or regulations require such
claim, credit or deduction, Lender may, by written notice to Borrower of not
less than ninety (90) days, declare the Obligations immediately due and payable.

 

5.1.23 Personal Property. Borrower shall cause all of its personal property,
fixtures, attachments and equipment delivered upon, attached to or used in
connection with the operation of the Property to always be located at the
Property and shall be kept free and clear of all Liens, encumbrances and
security interests, except Permitted Encumbrances.

 

5.1.24 Rehabilitation Project.

 

(a) Project Documents. Borrower shall diligently and continuously undertake to
Complete each Project in conformance with the applicable Project Documents.
Borrower will perform its obligations under the Project Documents and will
enforce the terms of the Project Documents.

 

(b) Permits. Borrower shall pay for and obtain or cause to be paid for and
obtained all permits, licenses and approvals required by applicable Legal
Requirements with regard to each Project.

 

(c) Lender Consultants. At Borrower’s expense, Lender shall have the right to
employ an inspecting architect, engineer or consultant with respect to a
Project. Borrower shall pay immediately upon demand the fees and expenses of any
architect, engineer or consultant employed by Lender for the purpose of
reviewing plans or otherwise engaged by Lender with respect to any Project.

 

(d) Performance by Lender. Upon the occurrence of an Event of Default, Lender
shall have the right, without limitation of Lender’s other remedies under the
Loan Documents, upon written notice to Borrower, either before or after
accelerating the Debt or commencing foreclosure, either directly or through
Lender’s agents and contractors to (i) enter onto the Property, (ii) complete
the Project, (iii) modify the Project as Lender deems necessary, (iv) hire or
replace any contractor or vendor retained by Borrower in connection with the
Project as Lender deems necessary, (v) expend such sums as Lender determines
necessary to Complete such Project and (vi) purchase any insurance coverage
deemed appropriate by Lender in its sole discretion relating to the Project or
Lender’s exercise of its rights under this Section 5.1.24(d). Borrower hereby
waives any right to contest any such costs or expenses incurred by Lender in the
exercise of Lender’s rights under this Section 5.1.24(d), and such costs and
expenses (a) shall be added to the Debt, (b) shall be secured by the Security
Instrument, (c) shall accrue interest at the Default Rate, and (d) shall be
payable to Lender upon demand. Borrower hereby agrees to indemnify and hold
harmless Lender for any such costs or expenses. Borrower hereby grants Lender an
irrevocable power of attorney, coupled with an interest, to exercise Lender’s
rights under this Section 5.1.24(d). Lender does not have and shall not have any
obligation to complete any Project.

 

 25 

 

 

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of the Obligations, Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following: 

 

5.2.1 Operation of Property.

 

5.2.2. Borrower shall not, without Lender’s prior consent (which consent shall
be in Lender’s sole and absolute discretion): enter into, amend, surrender,
terminate, waive any rights under or cancel any Management Agreement.

 

5.2.3 Liens. Borrower shall not create, incur, assume, permit or suffer to exist
any Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances. 

 

5.2.4 Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity, (b)
engage in any business activity not related to the ownership and operation of
the Property, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the properties or
assets of Borrower except to the extent permitted by the Loan Documents, or (d)
modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction. 

 

5.2.5 Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. 

 

5.2.6 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business. 

 

5.2.7 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance, or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, in each case, without the prior written consent of Lender. 

 

5.2.8 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of all or any portion of the Property with (a) any other real
property constituting a tax lot separate from the Property, or (b) any portion
of the Property which may be deemed to constitute personal property, or any
other procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property. 

 

5.2.9 Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender at least thirty (30) days prior notice.
Borrower shall not change the place of its organization as set forth in Section
4.1.24 without the consent of Lender, which consent shall not be unreasonably
withheld. Upon Lender’s request, Borrower shall execute and deliver additional
financing statements, security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Property as a result of such change of principal place of business or place of
organization. 

 

5.2.10 ERISA.

 

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

 

 26 

 

 

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (1) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (2) Borrower is not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans;
and (3) one or more of the following circumstances is true: (i) Equity interests
in Borrower are publicly offered securities, within the meaning of 29 C.F.R.
§2510.3-101(b)(2); (ii) Less than twenty-five percent (25%) of each outstanding
class of equity interests in Borrower is held by “benefit plan investors” within
the meaning of 29 C.F.R. §2510.3-101(f)(2); (iii) Borrower qualifies as an
“operating company” or a “real estate operating company” within the meaning of
29 C.F.R. §2510.3-101(c) or (e); or (iv) The Loan meets the requirements of PTE
95-60, 90-1, 84-14 or similar exemption.

 

5.2.11 Transfers; Assumptions.

 

(a) Without the prior written consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10, no Transfer may occur without the
prior written consent of Lender in its sole and absolute discretion.

 

(b) Notwithstanding the provisions of this Section 5.2.10, Lender’s consent
shall not be required in connection with a Permitted Transfer; provided,
however, that all of the following conditions are satisfied with respect to any
such Transfers: (1) Borrower shall provide Lender thirty (30) days’ prior
written notice thereof (other than a Permitted Transfer for which notice shall
occur within thirty (30) days’ after such Transfer), (2) such Transfer shall not
result in a change in the day-to-day management and operations of the Property,
(3) [intentionally omitted], and (4) such Transfer shall not result in a breach
of Section 5.2.9 or 5.2.13. Notwithstanding anything set forth herein, and
without limiting any restrictions on any Transfer set forth herein, if any
proposed transfer of any direct or indirect interests in Borrower would
otherwise be a Permitted Transfer or not require Lender’s consent but shall
result in any Person owning more than twenty percent (20%) of the direct or
indirect legal, beneficial or economic interest in Borrower (other than Persons
currently owning more than twenty percent (20%) of the direct or indirect legal,
beneficial or economic interest in Borrower), approval of such transferee is
required so that Lender can confirm the transfer and transferee complies with
all legal and regulatory requirements and Lender policies relating to such
transfer and transferee, including, without limitation, the Patriot Act and
federal regulations issued with respect thereto and to ensure compliance with
the representations in Section 4.1.30 hereof.

 

(c) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
or whether or not Lender has consented to any previous Transfer.

 

5.2.12 Operations Agreements. Borrower shall not, without the prior written
consent of Lender, modify any of the Operations Agreements. 

 

5.2.13 [Intentionally omitted].

 

5.2.14 Embargoed Person; OFAC. As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower and any Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or any Guarantor, as applicable,
with the result that the investment in Borrower or any Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of Borrower or any Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower or any Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law. Neither
Borrower nor any Guarantor is (or will be) a Person with whom Lender is
restricted from doing business under OFAC regulations (including those persons
named on OFAC’s Specially Designated and Blocked Persons list) or under any
statute, executive order (including the September 24, 2001 #13224 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action and is
not and shall not engage in any dealings or transactions or otherwise be
associated with such Persons. In addition, to help the US Government fight the
funding of terrorism and money laundering activities, The USA Patriot Act (and
the regulations thereunder) requires Lender to obtain, verify and record
information that identifies its customers. Borrower shall provide Lender with
any additional information that Lender deems necessary from time to time in
order to ensure compliance with The USA Patriot Act and any other applicable
Legal Requirements concerning money laundering and similar activities. 

 



 27 

 

 

5.2.15 Distributions. Borrower shall not make or permit any Distribution.

 

5.2.16 Affiliate Agreements. Borrower shall not enter into any agreement with an
Affiliate without Lender’s prior written consent, in its sole and absolute
discretion. 

 

ARTICLE VI

 

INSURANCE; CASUALTY; CONDEMNATION

 

Section 6.1 Insurance.

 

(a) Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:

 

(i) comprehensive “All Risk” or “Special Form” insurance on the Improvements and
the Personal Property (A) in an amount equal to one hundred percent (100%) of
the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations) with no
depreciation; (B) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions, or
confirmation that co-insurance does not apply; and (C) providing for no
deductible in excess of Twenty-Five Thousand and No/100 Dollars ($25,000.00) for
all such insurance coverage. In addition, Borrower shall obtain: (x) if any
portion of the Improvements is currently, or at any time in the future, located
in a Federally designated “special flood hazard area”, flood hazard insurance in
an amount equal to the Outstanding Principal Balance or such other amount as
Lender shall require; (y) earthquake insurance in amounts and in form and
substance satisfactory to Lender in the event the Property is located in an area
with a high degree of seismic activity; and (z) windstorm insurance in amounts
and in form and substance satisfactory to Lender in the event such windstorm
coverage is excluded under the Special Form Coverage, provided that the
insurance pursuant to clauses (x), (y) and (z) hereof shall be on terms
consistent with the comprehensive “All Risk” or “Special Form” insurance policy
required under this subsection (i);

 

(ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverage against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000.00) in the aggregate and One Million and No/100 Dollars
($1,000,000.00) per occurrence (and, if on a blanket policy, containing an
“Aggregate Per Location” endorsement); (B) to continue at not less than the
aforesaid limit until required to be changed by Lender in writing by reason of
changed economic conditions making such protection inadequate; and (C) to cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors; (4)
blanket contractual liability for all insured contracts; and (5) contractual
liability covering the indemnities contained in Article VIII of the Security
Instrument to the extent the same is available;

 

(iii) if there are tenants of the Property, rental loss insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above; and (C) for loss of Rents in an
amount equal to one hundred percent (100%) of the projected rents from ` for a
period of twelve (12) months from the date of such Casualty (assuming such
Casualty had not occurred) and notwithstanding that the policy may expire prior
to or at the end of such period. The amount of such loss of Rents or business
income insurance shall be determined prior to the date hereof and at least once
each year thereafter based on Borrower’s reasonable estimate of income to be
derived from the Property for the succeeding twelve (12) month period.
Notwithstanding anything to the contrary set forth herein, all proceeds payable
to Lender pursuant to this subsection shall be held by Lender and shall be
applied at Lender’s sole discretion to (I) the Debt, or (II) operating expenses
for the Property approved by Lender in its sole discretion; provided, however,
that nothing herein contained shall be deemed to relieve Borrower of its
obligations to pay the Debt, except to the extent such amounts are actually paid
out of the proceeds of such business income insurance;

 

 28 

 



 

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage forms do not otherwise apply, (A) owner’s and contractor’s protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provision, or confirmation that co-insurance
does not apply;

 

(v) if Borrower ever has any direct employees, worker’s compensation insurance
with respect to any employees of Borrower, as required by any Governmental
Authority or Legal Requirement;

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

 

(vii) if Borrower ever has any direct employees or owns any motor vehicles,
motor vehicle liability coverage for all owned and non-owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence of not less
than One Million and No/100 Dollars ($1,000,000.00);

 

(viii) umbrella or excess liability insurance in an amount not less than Five
Million and No/100 Dollars ($5,000,000.00) per occurrence on terms consistent
with the commercial general liability insurance policy required under subsection
(ii) above;

 

(ix) if the Property is or becomes a legal “non-conforming” use or structure,
ordinance or law coverage to compensate for the value of the undamaged portion
of the Property, the cost of demolition and increased cost of construction in
amounts as requested by Lender;

 

(x) if applicable, the commercial property, business income, general liability
and umbrella or excess liability insurance required under Sections 6.1(a)(i),
(ii), (iii) and (viii) above shall cover perils of terrorism and acts of
terrorism and Borrower shall maintain commercial property and business income
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under Sections 6.1(a)(i),
(ii), (iii) and (viii) above at all times during the term of the Loan so long as
Lender determines that either (I) prudent owners of real estate comparable to
the Property are maintaining same or (II) prudent institutional lenders
(including, without limitation, investment banks) to such owners are requiring
that such owners maintain such insurance; and

 

(xi) upon sixty (60) days’ notice, such other insurance and in such amounts as
Lender from time to time may request against such other insurable hazards which
at the time are commonly insured against for properties similar to the Property
located in or around the region in which the Property is located.

 

(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a claims paying ability rating of “A-” or
better by S&P or “A-X” or better by AM Best or “A3” or better by Moody’s
Investor Service, Inc.. Prior to the expiration dates of the Policies
theretofore furnished to Lender, certificates of insurance evidencing the
renewal or successor Policies accompanied by evidence satisfactory to Lender of
payment of the premiums due thereunder (the “Insurance Premiums”), shall be
delivered by Borrower to Lender. Borrower shall supply an original or certified
copy of the original policy within ten (10) days of request by Lender, provided
that the policy is available.

 

 29 

 

 

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a).

 

(d) All Policies provided for or contemplated by Section 6.1(a), except for the
Policy referenced in Section 6.1(a)(v), shall name Borrower as the insured and
Lender (and its successors and assigns) as Mortgagee, Loss Payee and Additional
Insured, as its interests may appear, and in the case of property damage, boiler
and machinery, flood and earthquake insurance, shall contain a standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

 

(e) All Policies provided for in this Section 6.1 shall contain clauses or
endorsements to the effect that: (i) no act or negligence of Borrower, or anyone
acting for Borrower, or of any tenant or other occupant, or failure to comply
with the provisions of any Policy, which might otherwise result in a forfeiture
of the insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned; (ii) the
Policies on which Lender is listed as a Mortgagee shall not be canceled without
at least thirty (30) days’ notice to Lender; (iii) Lender shall not be liable
for any Insurance Premiums thereon or subject to any assessments thereunder; and
(iv) shall contain a waiver of subrogation in favor of Lender.

 

(f) If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall have the right, without
notice to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Security Instrument and shall
bear interest at the Default Rate. Provided no Event of Default exists, Lender
shall promptly provide Borrower with notice of any such premiums incurred.

 

(g) Without limitation, Borrower shall continue to maintain all insurance that
is in effect as of the date hereof.

 

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall (a) give
prompt notice of such damage to Lender, and (b) promptly commence and diligently
prosecute the completion of Restoration so that the Property resembles, as
nearly as possible, the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.
In addition, Lender may participate in (and have approval rights over) any
settlement discussions with any insurance companies with respect to any Casualty
in which the Net Proceeds or the costs of completing Restoration are equal to or
greater than five percent (5%) of the applicable Allocated Loan Amount for the
affected Individual Property and Borrower shall deliver to Lender all
instruments required by Lender to permit such participation. 

 

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding in respect of Condemnation,
and shall deliver to Lender copies of any and all papers served in connection
with such proceedings. Lender may participate in any such proceedings, and
Borrower shall from time to time deliver to Lender all instruments requested by
Lender to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including, but not limited to, any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to perform the Obligations at the time and in the manner provided
in this Agreement and the other Loan Documents and the Outstanding Principal
Balance shall not be reduced until any Award shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations. Lender shall not be limited to the
interest paid on the Award by the applicable Governmental Authority but shall be
entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
Governmental Authority, Borrower shall promptly commence and diligently
prosecute Restoration and otherwise comply with the provisions of Section 6.4.
If the Property is sold, through foreclosure or otherwise, prior to the receipt
by Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt. 

 



 30 

 

 

Section 6.4 Restoration. If there are any Improvements on the Property, the
following provisions shall apply: 

 

(a) If the Net Proceeds and the costs of completing Restoration shall each be
less than five percent (5%) of the applicable Allocated Loan Amount for the
affected Individual Property, then the Net Proceeds will be disbursed by Lender
to Borrower upon receipt, provided that all of the conditions set forth in
Section 6.4(b)(i) are met and Borrower delivers to Lender a written undertaking
to expeditiously commence and to satisfactorily complete with due diligence
Restoration in accordance with the terms of this Agreement.

 

(b) If the Net Proceeds are equal to or greater than five percent (5%) of the
applicable Allocated Loan Amount for the affected Individual Property, but less
than twenty percent (20%) of the applicable Allocated Loan Amount for the
affected Individual Property, or the costs of completing Restoration are equal
to or greater than five percent (5%) of the applicable Allocated Loan Amount for
the affected Individual Property, but less than twenty percent (20%) of the
applicable Allocated Loan Amount for the affected Individual Property, then, in
either case, the Net Proceeds will be held by Lender and Lender shall make the
Net Proceeds available for Restoration in accordance with the provisions of this
Section 6.4. The term “Net Proceeds” for purposes of this Section 6.4 shall
mean: (i) the net amount of all insurance proceeds received by Lender pursuant
to Section 6.1 (a)(i), (iv), (vi), (ix) and (x) as a result of such damage or
destruction, after deduction of Lender’s reasonable costs and expenses
(including, but not limited to, reasonable counsel costs and fees), if any, in
collecting same (“Insurance Proceeds”), or (ii) the net amount of the Award,
after deduction of Lender’s reasonable costs and expenses (including, but not
limited to, reasonable counsel costs and fees), if any, in collecting same
(“Condemnation Proceeds”), whichever the case may be.

 

(i) The Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender in its sole discretion that the following conditions
are met:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) in the event the Net Proceeds are Condemnation Proceeds, less than ten
percent (10%) of the land constituting the affected Individual Property is
taken, and such land is located along the perimeter or periphery of such
Property, and no portion of the Improvements is located on such land;

 

(C) if applicable, Leases demising in the aggregate a percentage amount equal to
or greater than ninety percent (90%) of the total rentable space in the affected
Individual Property which has been demised under executed and delivered Leases
in effect as of the date of the occurrence of such Casualty or Condemnation,
whichever the case may be, shall remain in full force and effect during and
after the completion of Restoration, notwithstanding the occurrence of any such
Casualty or Condemnation, whichever the case may be, and will make all necessary
repairs and restorations thereto at their sole cost and expense;

 

(D) Borrower shall commence Restoration as soon as reasonably practicable (but
in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

 

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the affected Individual Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 6.1(a)(iii), if applicable, or (3) by other funds of Borrower;

 

 31 

 

 

(F) Lender shall be satisfied that Restoration will be completed on or before
the earliest to occur of (1) four (4) months prior to the Maturity Date, (2) the
earliest date required for such completion under the terms of any Leases, (3)
such time as may be required under all applicable Legal Requirements in order to
repair and restore the affected Individual Property to the condition it was in
immediately prior to such Casualty or to as nearly as possible the condition it
was in immediately prior to such Condemnation, as applicable, or (4) the
expiration of the insurance coverage referred to in Section 6.1(a)(iii);

 

(G) the affected Individual Property and the use thereof after Restoration will
be in compliance with and permitted under all applicable Legal Requirements;

 

(H) Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;

 

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the affected Individual Property or the related Improvements;

 

(J) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing Restoration, which budget shall be acceptable to
Lender; and

 

(K) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
Restoration.

 

(ii) The Net Proceeds shall be paid directly to Lender for deposit in an
interest-bearing account (the “Net Proceeds Account”) and, until disbursed in
accordance with the provisions of this Section 6.4(b), shall constitute
additional security for the Debt and the Other Obligations. The Net Proceeds
shall be disbursed by Lender to, or as directed by, Borrower from time to time
during the course of Restoration, upon receipt of evidence satisfactory to
Lender that (A) all materials installed and work and labor performed (except to
the extent that they are to be paid for out of the requested disbursement) in
connection with Restoration have been paid for in full, and (B) there exist no
notices of pendency, stop orders, mechanic’s or materialman’s liens or notices
of intention to file same, or any other liens or encumbrances of any nature
whatsoever on the Property which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the Title Company.

 

(iii) All plans and specifications required in connection with Restoration shall
be subject to prior review and acceptance in all respects by Lender in its
discretion and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with Restoration. The identity of the contractor engaged in
Restoration, as well as the contracts under which it has been engaged, shall be
subject to prior review and acceptance by Lender in its discretion and the
Casualty Consultant. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for Restoration including, without
limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s fees, shall be paid by Borrower.

 

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of Restoration, as certified by the Casualty
Consultant, minus the Retention Amount. The term “Retention Amount” shall mean,
as to each contractor, subcontractor or materialman engaged in Restoration, an
amount equal to ten percent (10%) of the costs actually incurred for work in
place as part of Restoration, as certified by the Casualty Consultant, until
Restoration has been completed. The Retention Amount shall in no event, and
notwithstanding anything to the contrary set forth above in this Section 6.4(b),
be less than the amount actually held back by Borrower from contractors,
subcontractors and materialmen engaged in Restoration. The Retention Amount
shall not be released until the Casualty Consultant certifies to Lender that
Restoration has been completed in accordance with the provisions of this Section
6.4(b) and that all approvals necessary for the re-occupancy and use of the
Property have been obtained from all appropriate Governmental Authorities, and
Lender receives evidence satisfactory to Lender that the costs of Restoration
have been paid in full or will be paid in full out of the Retention Amount;
provided, however, that Lender will release the portion of the Retention Amount
being held with respect to any contractor, subcontractor or materialman engaged
in Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the Title Company
issuing the Title Insurance Policy, and Lender receives an endorsement to the
Title Insurance Policy insuring the continued priority of the lien of the
related Security Instrument and evidence of payment of any premium payable for
such endorsement. If required by Lender, the release of any such portion of the
Retention Amount shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

 

 32 

 

 

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and the Other Obligations.

 

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b), and the receipt by Lender of
evidence satisfactory to Lender that all costs incurred in connection with
Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

 

(c) If Net Proceeds are (i) equal to or greater than twenty percent (20%) of the
applicable Allocated Loan Amount for the affected Individual Property, (ii) not
required to be made available for Restoration (due to Borrower’s inability to
satisfy the conditions set forth in Section 6.4(b)(i) or otherwise), or (iii)
not to be returned to Borrower as excess Net Proceeds pursuant to Section
6.4(b)(vii), then in any such event all Net Proceeds may be retained and applied
by Lender in accordance with Section 2.4.2 hereof toward reduction of the
Outstanding Principal Balance whether or not then due and payable in such order,
priority and proportions as Lender in its sole discretion shall deem proper, or,
in the sole discretion of Lender, the same may be paid, either in whole or in
part, to Borrower for such purposes as Lender shall approve, in its sole
discretion. No prepayment charge shall be payable by Borrower by reason of a
Casualty or Condemnation.

 

(d) In the event of foreclosure of the Security Instrument, or other transfer of
title to the Property in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.

 

ARTICLE VII

 

RESERVE FUNDS

 

Section 7.1 [Intentionally Omitted]

 

Section 7.2 [Intentionally Omitted]

 

Section 7.3 Reserve Funds, Generally.

 

(a) Borrower (i) hereby grants to Lender a first priority security interest in
all of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Account as additional security for payment and performance of the
Obligations and (ii) will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Reserve Funds,
including, without limitation, filing or authorizing Lender to file UCC-1
financing statements and continuations thereof. Until expended or applied in
accordance herewith, the Reserve Funds shall constitute additional security for
the Obligations.

 



 33 

 

 

(b) Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the reduction of the Outstanding
Principal Balance or the payment of any other amounts then due and owing under
this Agreement or any of the other Loan Documents in any order in its sole
discretion.

 

(c) Borrower shall not further pledge, assign or grant any security interest in
any Reserve Fund or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

(d) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. No earnings or interest on the Reserve Funds
shall be payable to Borrower. Lender shall not have any obligation to keep or
maintain such Reserve Funds or any funds deposited therein in interest bearing
accounts.

 

(e) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) (collectively, “Claims”) arising from or in any
way connected with the Reserve Funds or the performance of the obligations for
which the Reserve Funds were established; provided, however, Borrower shall not
be obligated to indemnify Lender for any such Claims to the extent arising from
Lender’s gross negligence or willful misconduct. Borrower shall assign to Lender
all rights and claims Borrower may have against all Persons supplying labor,
materials or other services which are to be paid from or secured by the Reserve
Funds; provided, however, that Lender may not pursue any such right or claim
unless an Event of Default has occurred and remains uncured.

 

(f) Upon payment in full of the Debt in accordance with the terms of this
Agreement and the other Loan Documents, Lender shall return any remaining
Reserve Funds to Borrower.

 

Section 7.4 Project Reserve Funds.

 

7.4.1 Deposits of Project Reserve Funds. Borrower shall deposit with Lender
(which amount may be net funded by Lender but deemed disbursed) an amount equal
to $210,000.00 on the Closing Date for the purpose of funding Project Costs,
which amounts shall be deposited into a Reserve Account (the “Project Reserve
Account”). Amounts deposited from time to time into the Project Reserve Account
pursuant to this Section 7.4.1 are referred to herein as the “Project Reserve
Funds”. The allocated amount of Project Reserve Funds with respect to each
Individual Property, are set forth on Schedule 1.1(a) hereof. 

 

7.4.2 Disbursement of Project Reserve Funds.

 











(a) Disbursements Upon Completion of Project at Individual Property. Each
disbursement of Project Reserve Funds shall be released subject to satisfaction
of the following conditions, any of which may be waived by Lender in Lender’s
sole discretion: 

 

(i) Any request for a disbursement of Project Reserve Funds shall be submitted
to Lender on Lender’s form of request, not less than ten (10) Business Days
prior to the anticipated date for the disbursement of Project Reserve Funds, and
shall be accompanied by all evidence required to be approved by Lender as a
condition to such disbursement, including an Officer’s Certificate stating that
said conditions are then satisfied;

 

(ii) Disbursement of Project Reserve Funds shall only be used for the portion of
the Project at the Individual Property to which the request for disbursement of
Project Reserve Funds relates shall not exceed the amount of the Project Reserve
Funds allocated to the applicable Individual Property;

 

 34 

 

 

(iii) Borrower shall be in compliance with the terms and conditions of Section
5.1.24;

 

(iv) The relevant portion of the Project at an Individual Property to which the
requested disbursement of Project Reserve Funds relates shall be Complete;

 

(v) At Lender’s election, Lender shall have received certificates of Lender’s
consultant, any Architect and the General Contractor that the such portion of
the Project is Complete;

 

(vi) Evidence reasonably acceptable to Lender, together with all other
appropriate certificates and other documentation that Lender may require from,
and as are customarily issued by, applicable Governmental Authorities,
evidencing (i) compliance with all applicable Legal Requirements, including
final certificates of occupancy and all consents or approvals required from
third parties or any Governmental Authority have been obtained, and (ii) that no
petitions, actions or proceedings are pending or threatened which could
reasonably be expected to materially alter or declare invalid any approvals,
consents, permits or certificates for or relating to the Project, or any part
thereof;

 

(vii) Final unconditional waivers of lien (and evidence of payment) from all
other contractors, subcontractors and materialmen as required by Lender or the
Title Company; and

 

(viii) Lender shall have received notices of title continuation showing that
since the date of the last disbursement of Project Reserve Funds there has been
no adverse change in the state of title to the applicable Individual Property
not approved by Lender, and, to the extent that any new improvements have been
constructed at the applicable Individual Property outside their footprint on the
date of the most recent survey, no adverse survey exceptions with respect to the
Property not theretofore approved by Lender, and Lender may, in its discretion,
require an endorsement to the Title Insurance Policy, in form and content
satisfactory to Lender, insuring, in effect, that such disbursement has the same
priority as the initial disbursement of the Loan and that there has been no
Material Adverse Change in the condition of title to the Property since the
issuance of the Title Insurance Policy;

 

(ix) No actions, suits or proceedings shall then be pending nor have any been
threatened against or which affect Borrower, any Guarantor or the Property which
could have a Material Adverse Change on Borrower, Guarantor or the Property;

 

(x) No Default or Event of Default shall have occurred and be continuing and all
representations and warranties set forth in this Agreement and in any other Loan
Document shall be materially true and correct as of the date of Borrower’s
request for the disbursement, the date the disbursement is made, and immediately
following the making of the disbursement;

 

(xi) No substantial unrepaired damage to any portion of the Property by fire or
other casualty which is not in Lender’s judgment adequately covered by
collectible proceeds of insurance; and

 

(xii) Borrower shall have paid all of the costs and expenses incurred by Lender,
including reasonable attorneys’ fees and expenses, all title premiums and other
title and survey charges in connection with the proposed disbursement and a
nonrefundable rehabilitation management in the amount of Two Hundred Ninety-Five
and No/100 Dollars ($295.00) payable to Lender with respect to each disbursement
of Project Reserve Funds.

 

(b) Disbursement by Wire Transfer. Disbursement of Project Reserve Funds shall
be made at Lender’s election by wire transfer, at Borrower’s cost and expense,
or by check. Lender may, in its election, make payments of the Project Reserve
Funds directly to the contractor, subcontractor, or material supplier. Lender
may also require, at Lender’s election, in its sole discretion, at Borrower’s
sole cost and expense, that disbursements of Project Reserve Funds be made
through (a) the Title Company pursuant to a construction loan disbursement
escrow agreement or (b) a vending control company. Any such arrangement with the
Title Company or a vending control company shall be in Lender’s sole discretion 

 



 35 

 

 

(c) Waiver of Conditions. Lender may from time to time, in its sole discretion,
waive any condition or conditions to any disbursement of Project Reserve Funds
without such waiver or series of waivers constituting a course of dealing or any
amendment to this Agreement or a prohibition against subsequent imposition of
such condition or conditions or a waiver of a default. 

 

ARTICLE VIII

 

DEFAULTS

 

Section 8.1 Event of Default.

 

8.1.1 Generally.

 

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

(i) if any portion of the Debt is not paid when due (including, without
limitation, the failure of Borrower to repay the entire outstanding principal
balance of the Note in full on the Maturity Date);

 

(ii) if any of the Taxes or Other Charges are not paid when the same are due and
payable without payment of a penalty;

 

(iii) if the Policies are not kept in full force and effect, or if copies of the
certificates evidencing the Policies (or certified copies of the Policies if
requested by Lender) are not delivered to Lender within thirty (30) days after
written request therefor;

 

(iv) the occurrence of any Transfer (except a Permitted Transfer) or other
encumbrance with respect to any portion of the Property or the Collateral in
violation of the provisions of this Agreement or Article 6 of the Security
Instrument, or the occurrence of any Transfer in violation of the provisions of
Section 5.2.10 hereof;

 

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made or deemed remade;

 

(vi) if Borrower or any Guarantor shall (i) make an assignment for the benefit
of creditors or (ii) generally not be paying its debts as they become due;

 

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower, or
if Borrower shall be adjudicated bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to Federal bankruptcy law, or
any similar Federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, or if any proceeding for the dissolution or
liquidation of Borrower shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, upon the same not being discharged, stayed or
dismissed within ninety (90) days;

 

(viii) if a receiver, liquidator or trustee shall be appointed for any Guarantor
or if any Guarantor shall be adjudicated a bankrupt or insolvent, or if any
petition for bankruptcy, reorganization or arrangement pursuant to Federal
bankruptcy law, or any similar Federal or state law, shall be filed by or
against, consented to, or acquiesced in by, any Guarantor, or if any proceeding
for the dissolution or liquidation of any Guarantor shall be instituted;
provided, however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by the applicable Guarantor, upon the same not
being discharged, stayed or dismissed within ninety (90) days; provided,
further, however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;

 

 36 

 

 



(ix) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

(x) if Borrower breaches any representation, warranty or covenant contained in
Section 4.1.26 or any of its respective negative covenants contained in Section
5.2;

 

(xi) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

 

(xii) Borrower breaches any covenant contained in Section 5.1.11 and such breach
continues for ten (10) days after notice from Lender;

 

(xiii) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xi) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days; or

 

(xiv) if there shall be a Default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower,
Guarantor or the Property.

 

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to the Property, including,
without limitation, declaring the Obligations to be immediately due and payable,
and Lender may enforce or avail itself of any or all rights or remedies provided
in the Loan Documents against Borrower and the Property, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
all Other Obligations of Borrower hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

8.1.2 Remedies.

 

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time (including, without limitation,
Lender may accelerate the Loan and declare the Outstanding Principal Balance and
all other amounts under the Loan Documents due and payable and institute
foreclosure proceedings), whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents. Any such actions taken by Lender shall
be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. To the fullest extent permitted by law or equity, without limiting
the generality of the foregoing, Borrower agrees that if an Event of Default is
continuing (i) Lender shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Security
Instrument has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Obligations have been paid in full.

 

 37 

 



 

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any preference or priority,
and Lender may seek satisfaction out of the Property, or any part thereof, in
its absolute discretion in respect of the Debt. In addition, Lender shall have
the right from time to time to partially foreclose the Security Instrument in
any manner and for any amounts secured by the Security Instrument then due and
payable as determined by Lender in its sole discretion, including, without
limitation, the following circumstances: (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal and interest, Lender may foreclose the Security Instrument
to recover such delinquent payments or (ii) in the event Lender elects to
accelerate less than the entire Outstanding Principal Balance, Lender may
foreclose the Security Instrument to recover so much of the principal balance of
the Loan as Lender may accelerate and such other sums secured by the Security
Instrument as Lender may elect. Notwithstanding one or more partial
foreclosures, the Property shall remain subject to the Security Instrument to
secure payment of sums secured by the Security Instrument and not previously
recovered.

 

(c) Lender shall have the right from time to time to partially foreclose the
Security Instrument in any manner and for any amounts secured by the Security
Instrument then due and payable as determined by Lender in its sole discretion,
including the following circumstances: (i) in the event Borrower defaults beyond
any applicable grace period in the payment of one or more scheduled payments of
principal and/or interest, Lender may foreclose the Security Instrument to
recover such delinquent payments, or (ii) in the event Lender elects to
accelerate less than the entire Outstanding Principal Balance, Lender may
foreclose the Security Instrument to recover so much of the Debt as Lender may
accelerate and such other sums secured by the Security Instrument as Lender may
elect. Notwithstanding one or more partial foreclosures, the Property shall
remain subject to the Security Instrument to secure payment of sums secured by
the Security Instrument and not previously recovered.

 

(d) To the fullest possible extent permitted by applicable law or equity, any
amounts recovered from the Property or any other collateral for the Loan after
an Event of Default may be applied by Lender toward the payment of any interest
and/or principal of the Loan and/or any other amounts due under the Loan
Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

 

(e) If an Event of Default exists, Lender may (directly or by its agents,
employees, contractors, engineers, architects, nominees, attorneys or other
representatives), but without any obligation to do so and without notice to
Borrower and without releasing Borrower from any obligation hereunder, cure the
Event of Default in such manner and to such extent as Lender may deem necessary
to protect the security hereof. Subject to Tenants’ rights under the Leases,
Lender (and its agents, employees, contractors, engineers, architects, nominees,
attorneys or other representatives) are authorized to enter upon the Property to
cure such Event of Default, and Lender is authorized to appear in, defend, or
bring any action or proceeding reasonably necessary to maintain, secure or
otherwise protect the Property or the priority of the Lien granted by the
Security Instrument.

 

(f) Lender may appear in and defend any action or proceeding brought with
respect to the Property and may bring any action or proceeding, in the name and
on behalf of Borrower, which Lender, in its sole discretion, decides should be
brought to protect its interest in the Property. Lender shall, at its option, be
subrogated to the Lien of any mortgage or other security instrument discharged
in whole or in part by the Obligations, and any such subrogation rights shall
constitute additional security for the payment of the Obligations.

 

(g) As used in this Section 8.1.2, a “foreclosure” shall include, without
limitation, a power of sale.

 

8.1.3 Remedies Cumulative; Waivers. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon. 

 



 38 

 

 

8.1.4 CONFESSION OF JUDGMENT. THE FOLLOWING PARAGRAPH SETS FORTH A WARRANT OF
AUTHORITY FOR ANY ATTORNEY TO CONFESS JUDGMENT AGAINST THE BORROWER. IN GRANTING
THIS WARRANT OF ATTORNEY TO CONFESS JUDGMENT AGAINST THE BORROWER, BORROWER,
FOLLOWING CONSULTATION WITH (OR DECISION NOT TO CONSULT) COUNSEL FOR BORROWER
AND WITH KNOWLEDGE OF THE LEGAL EFFECT HEREOF, HEREBY KNOWINGLY, INTENTIONALLY,
VOLUNTARILY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS BORROWER HAS OR MAY
HAVE TO PRIOR NOTICE AND AN OPPORTUNITY OF REHEARING UNDER THE RESPECTIVE
CONSTITUTIONS AND LAWS OF THE UNITED STATES OF AMERICA, THE COMMONWEALTH OF
PENNSYLVANIA, OR ELSEWHERE. IT IS SPECIFICALLY ACKNOWLEDGED BY BORROWER THAT
LENDER HAS RELIED ON THIS WARRANT OF ATTORNEY AS AN INDUCEMENT TWO GRANT
FINANCIAL ACCOMMODATIONS TO BORROWER. UPON AND FOLLOWING THE OCCURRENCE OF AN
UNCURED EVENT OF DEFAULT, BORROWER HEREBY AUTHORIZES AND EMPOWERS ANY ATTORNEY
OF ANY COURT OF RECORD OR THE PROTHONOTARY OR CLERK OF ANY COUNTY IN THE
COMMONWEALTH OF PENNSYLVANIA, OR IN ANY JURISDICTION WHERE PERMITTED BY LAW OR
THE CLERK OF ANY UNITED STATES DISTRICT COURT, TO APPEAR FOR BORROWER IN ANY AND
ALL ACTIONS WHICH MAY BE BROUGHT HEREUNDER AND ENTER AND CONFESS JUDGMENT
AGAINST BORROWER OR ANY OF THEM IN FAVOR OF LENDER FOR SUCH SUMS AS ARE DUE OR
MAY BECOME DUE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, TOGETHER WITH COSTS
OF SUIT AND ACTUAL COLLECTION COSTS INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES EQUAL TO FIVE PERCENT (5%) OF THE LIABILITIES THEN DUE AND OWING
BUT IN NO EVENT LESS THAN $5,000, WITH OR WITHOUT DECLARATION, WITHOUT PRIOR
NOTICE, WITHOUT STAY OF EXECUTION AND WITH RELEASE OF ALL PROCEDURAL ERRORS AND
THE RIGHT TO ISSUE EXECUTIONS FORTHWITH. IF A COPY OF THIS NOTE VERIFIED BY
AFFIDAVIT OF ANY OFFICER OF LENDER SHALL HAVE BEEN FILED IN SUCH ACTION, IT
SHALL NOT BE NECESSARY TO FILE THE ORIGINAL THEREOF AS A WARRANT OF ATTORNEY,
ANY PRACTICE OR USAGE TO THE CONTRARY NOTWITHSTANDING. THE AUTHORITY HEREIN
GRANTED TO CONFESS JUDGMENT SHALL NOT BE EXHAUSTED BY ANY SINGLE EXERCISE
THEREOF, BUT SHALL CONTINUE AND MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS
LENDER SHALL FIND IT NECESSARY AND DESIRABLE AND AT ALL TIMES UNTIL FULL PAYMENT
OF ALL AMOUNTS DUE HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS. LENDER MAY
CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL OR
ANY PART OF BORROWER’S OBLIGATIONS ARISING HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT TO WHICH BORROWER IS A PARTY, WITHOUT REGARD TO WHETHER JUDGMENT HAS
THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME OBLIGATIONS.
IN THE EVENT THAT ANY JUDGMENT CONFESSED AGAINST BORROWER IS STRICKEN OR OPENED
UPON APPLICATION BY OR ON BEHALF OF BORROWER FOR ANY REASONS, LENDER IS HEREBY
AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST
BORROWER FOR ANY PART OR ALL OF THE LIABILITIES DUE AND OWING UNDER THIS NOTE
AND THE OTHER LOAN DOCUMENTS, AS HEREIN PROVIDED.

 

 39 

 



 

ARTICLE IX

 

SPECIAL PROVISIONS

 

Section 9.1 Transfer of Loan. Lender may, at any time, sell, transfer or assign
this Agreement, the Note, the Security Instrument and the other Loan Documents,
and any or all servicing rights with respect thereto, or grant participations
therein or issue mortgage pass-through certificates or other securities (the
“Securities”) evidencing a beneficial interest in a rated or unrated public
offering or private placement (such sales, participation, offering and/or
placement, collectively, a “Lender Assignment”). Lender may forward to each
purchaser, transferee, assignee, servicer, participant or investor in such
participations or Securities (collectively, the “Investor”), each prospective
Investor, and any organization maintaining databases on the underwriting and
performance of commercial mortgage loans, all documents and information which
Lender now has or may hereafter acquire relating to the Loan or to Borrower, any
Guarantor or the Property, whether furnished by Borrower, any Guarantor or
otherwise, as Lender determines necessary or desirable, including, without
limitation, financial statements relating to Borrower, Guarantor, the Property
and any Tenant at the Property. Borrower irrevocably waives any and all rights
it may have under law or in equity to prohibit such disclosure, including but
not limited to any right of privacy. 

 

Section 9.2 Severed Loan Documents. Lender shall have the right from time to
time to sever the Note and the other Loan Documents into one or more separate
notes, mortgages and other security documents (the “Severed Loan Documents”) in
such denominations as Lender shall determine in its sole discretion for purposes
of evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver (and cause other parties who executed any of the Loan
Documents to execute and deliver) to Lender from time to time, promptly after
the request of Lender, a severance agreement and such other documents as Lender
may reasonably request in order to effect the severance described in the
preceding sentence, all in form and substance reasonably satisfactory to Lender
and Borrower. The Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by the parties thereto only as of the Closing Date. 

 

Section 9.3 Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Without limitation, Borrower shall promptly reimburse Lender on demand
for (a) interest payable on advances made by Servicer with respect to delinquent
debt service payments (to the extent interest at the Default Rate actually paid
by Borrower in respect of such payments are insufficient to pay the same) or
expenses paid by Servicer or trustee in respect of the protection and
preservation of the Property (including, without limitation, on account of Basic
Carrying Costs), (b) all costs and expenses, liquidation fees, workout fees,
special servicing fees, operating advisor fees or any other similar fees payable
by Lender to Servicer which may be due and payable under the Servicing Agreement
(whether on a periodic or a continuing basis) as a result of an Event of Default
under the Loan, the Loan becoming specially serviced, the commencement or
continuance of any enforcement action of any kind with respect to the Loan or
any of the Loan Documents, a refinancing or a restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” of the
Loan Documents, or any Bankruptcy Action involving Borrower, Principal,
Guarantor or any of their respective principals or Affiliates, (c) all costs and
expenses of any Property inspections and/or appraisals (or any updates to any
existing inspection or appraisal) that Servicer or the trustee may be required
to obtain (but not more than one appraisal in any twelve months unless an Event
of Default exists), and (d) all costs and expenses relating to or arising from
any special requests made by Borrower or Guarantor during the term of the Loan
including, without limitation, in connection with a prepayment, defeasance,
assumption or modification of the Loan. 

 

Section 9.4 Cooperation. Borrower and Guarantor agree to reasonably cooperate
with Lender (and agree to cause their respective officers and representatives to
cooperate) in connection with any Lender Assignment or potential Lender
Assignment. 

 



 40 

 

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender. 

 

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole and absolute discretion of Lender and shall be final and conclusive. 

 

Section 10.3 Governing Law. THIS AGREEMENT WAS NEGOTIATED IN THE COMMONWEALTH OF
PENNSYLVANIA, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE
COMMONWEALTH OF PENNSYLVANIA, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT
HERETO WERE DISBURSED FROM THE COMMONWEALTH OF PENNSYLVANIA, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT TO THE SECURITY
INSTRUMENT AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND/OR THE
OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA. 

 

(a) EXCEPTIONS. NOTWITHSTANDING THE FOREGOING CHOICE OF LAW:

 

(i) THE PROCEDURES GOVERNING THE ENFORCEMENT BY LENDER OF ITS FORECLOSURE AND
OTHER REMEDIES AGAINST BORROWER AND GUARANTOR UNDER THE SECURITY INSTRUMENT AND
UNDER THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE REAL PROPERTY ASSETS OF
BORROWER, INCLUDING BY WAY OF ILLUSTRATION, BUT NOT IN LIMITATION, ACTIONS FOR
FORECLOSURE, FOR INJUNCTIVE RELIEF OR FOR THE APPOINTMENT OF A RECEIVER SHALL BE
GOVERNED BY THE LAWS OF THE STATE WHERE SUCH PROPERTY OR OTHER ASSETS ARE
LOCATED;

 

(ii) LENDER SHALL COMPLY WITH APPLICABLE LAW IN THE STATE WHERE THE PROPERTY OR
OTHER ASSETS ARE LOCATED TO THE EXTENT REQUIRED BY THE LAW OF SUCH JURISDICTION
IN CONNECTION WITH THE FORECLOSURE OF THE SECURITY INTERESTS AND LIENS CREATED
UNDER THE SECURITY INSTRUMENT;

 

(iii) PROVISIONS OF FEDERAL LAW AND THE LAW OF THE STATE WHERE THE PROPERTY IS
LOCATED SHALL APPLY IN DEFINING THE TERMS HAZARDOUS SUBSTANCES, ENVIRONMENTAL
STATUTES, AND LEGAL REQUIREMENTS AS SUCH TERMS ARE USED IN THIS LOAN AGREEMENT,
AND THE OTHER LOAN DOCUMENTS, WITH RESPECT TO THE PROPERTY, BORROWER AND
GUARANTOR; AND

 

 41 

 

 

(iv) MATTERS OF REAL ESTATE, LANDLORD-TENANT AND PROPERTY LAW SHALL BE GOVERNED
BY THE LAWS OF THE STATE WHERE THE PROPERTY IS SITUATED.

 

(b) AGENT FOR SERVICE OF PROCESS. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S
SOLE OPTION BE INSTITUTED IN ANY FEDERAL DISTRICT COURT OR STATE COURT IN THE
COMMONWEALTH OF PENNSYLVANIA, COUNTY OF NORTHAMPTON, PURSUANT TO PENNSYLVANIA
LAW, AND BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTIONS WHICH
BORROWER MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF
ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

FTE Networks, Inc.

237 West 35th Street, Suite 806

New York, NY 10001

Attn: CEO

Phone: 646-755-3605

Email: mbeys@blmllp.com

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON BORROWER’S BEHALF SERVICE
OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN THE COMMONWEALTH OF PENNSYLVANIA,
AND BORROWER AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND
WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER
PROVIDED HEREIN SHALL CONCLUSIVELY BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE
OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE
COMMONWEALTH OF PENNSYLVANIA. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF
ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND
FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN THE
COMMONWEALTH OF PENNSYLVANIA(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN THE COMMONWEALTH OF PENNSYLVANIA OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.

 

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances. 

 

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount. 

 



 42 

 

 

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested, (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or (c) facsimile (with
answer back acknowledged) or as a PDF or similar attachment to an e-mail,
provided that such facsimile or email attachment shall be followed within one
(1) business day by delivery of such notice pursuant to clause (a) or (b) above,
in each case addressed as follows (or at such other address and Person as shall
be designated from time to time by any party hereto, as the case may be, in a
notice to the other parties hereto in the manner provided for in this Section
10.6): 

 

  If to Lender: DLP Lending Fund LLC       95 Highland Avenue, Suite 300      
Bethlehem, PA 28017       Attention: Barry W. DeGroot, Esq.       E-Mail:
barry@dlpre.com                     with a copy to: Pircher, Nichols & Meeks LLP
      1901 Avenue of the Stars, Suite 1200       Los Angeles, California 90067  
    Attention: Real Estate Notices (WBT: 6004.2)       Facsimile No.: (310)
201-8922       E-Mail: realestatenotices@pircher.com             If to Borrower:
FTE Legal       237 West 35th Street, Suite 806       New York, NY 10001      
Attn: Corporate Counsel       Phone: (239) 315-3161       Email:
legal@ftenet.com  

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of facsimile or PDF or similar attachment to an e-mail, upon
sender’s receipt of a machine-generated confirmation of successful transmission
after advice by telephone to recipient that a facsimile or e-mail notice is
forthcoming. Any failure to deliver a notice by reason of a change of address
not given in accordance with this Section 10.6, or any refusal to accept a
notice, shall be deemed to have been given when delivery was attempted. Any
notice required or permitted to be given by any party hereunder or under any
other Loan Document may be given by its respective counsel.

 

Section 10.7 Waiver of Trial by Jury. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

 43 

 

 



Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose. 

 

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. 

 

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the Debt. To the extent Borrower makes a payment or payments to Lender, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or Federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the Obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender. 

 

Section 10.11 Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice. 

 

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment. Further, it is agreed Lender shall not be in default under
this Agreement, or under any other Loan Document, unless a written notice
specifically setting forth the claim of Borrower shall have been given to Lender
within thirty (30) days after Borrower first had knowledge of the occurrence of
the event which Borrower alleges gave rise to such claim and Lender does not
remedy or cure the default, if any there be, promptly thereafter. Failure to
give such notice shall constitute a waiver of such claim. 

 

Section 10.13 Expenses; Indemnity.

 

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of notice from Lender for all costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by Lender in
connection with (i) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Property); (ii) Borrower’s ongoing performance of
and compliance with Borrower’s respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Liens in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, either in response to third party claims or in
prosecuting or defending any action or proceeding or other litigation, in each
case against, under or affecting Borrower, this Agreement, the other Loan
Documents, the Property, or any other security given for the Loan; and (viii)
enforcing any obligations of or collecting any payments due from Borrower under
this Agreement, the other Loan Documents or with respect to the Property, or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings or any other amounts required under Section 9.3;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent the same arise by reason of the gross
negligence, illegal acts, fraud or willful misconduct of Lender. Any cost and
expenses due and payable to Lender may be paid by Lender from any Reserve
Account.

 

 44 

 

 

(b) Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for Lender in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not Lender shall be designated a party thereto), that may be imposed
on, incurred by, or asserted against any Indemnified Party in any manner
relating to or arising out of (i) any breach by Borrower of its Obligations
under, or any misrepresentation by Borrower contained in, this Agreement or the
other Loan Documents, or (ii) the use or intended use of the proceeds of the
Loan (the liabilities, losses, costs, expenses and other matters described in
this subparagraph (b), collectively, the “Indemnified Liabilities”); provided,
however, that Borrower shall not have any obligation to an Indemnified Party
hereunder to the extent that such Indemnified Liabilities arise from the gross
negligence, illegal acts, fraud or willful misconduct of such Indemnified Party.
To the extent that the undertaking to indemnify, defend and hold harmless set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnified Parties.

 

Section 10.14 Exhibits and Schedules Incorporated. Any Exhibits and Schedules
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof. 

 

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses solely to
the extent such offsets, counterclaims or defenses are unrelated to such
documents which Borrower may otherwise have against any assignor of such
documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon such documents and any such right to interpose or assert any such unrelated
offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by Borrower. 

 

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the Obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender or any of its Affiliates shall be subject to the prior approval of
Lender. 

 



 45 

 

 

Section 10.18 Waiver of Marshalling of Assets; Homestead Waiver. To the fullest
extent permitted by law, Borrower, for itself and its successors and assigns,
waives all rights to a marshalling of the assets of Borrower, Borrower’s
partners and others with interests in Borrower, and of the Property, or to a
sale in inverse order of alienation in the event of foreclosure of the Security
Instrument, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Property in preference to
every other claimant whatsoever. To the extent permitted by applicable law,
Borrower hereby waives any Homestead protections that may be available to
Borrower under the law of the state in which the Property is located. 

 

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents. 

 

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any Affiliate of Lender. Lender
shall not be subject to any limitation whatsoever in the exercise of any rights
or remedies available to it under any of the Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates. 

 

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement other than Direct Lending Partners LLC, which arranged the Loan.
Borrower hereby agrees to indemnify, defend and hold Lender harmless from and
against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt. 

 

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Term Sheet dated April 13, 2020 between Borrower (or an agent or
representative of Borrower) and Lender, are superseded by the terms of this
Agreement and the other Loan Documents. 

 

Section 10.23 Cumulative Rights. All of the rights of Lender under this
Agreement hereunder and under each of the other Loan Documents and any other
agreement now or hereafter executed in connection herewith or therewith, shall
be cumulative and may be exercised singly, together, or in such combination as
Lender may determine in its sole judgment. 

 

Section 10.24 Counterparts; Electronic Delivery. This Agreement and all of the
other Loan Documents may be executed in several counterparts, each of which when
executed and delivered is an original, but all of which together shall
constitute one instrument. In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart which is
executed by the party against whom enforcement of this Agreement is sought. The
delivery of an executed counterpart of this Agreement or any other Loan Document
(other than Note) by facsimile or as a PDF or similar attachment to an email
shall constitute effective delivery of such counterpart for all purposes with
the same force and effect as the delivery of an original, executed counterpart. 

 



 46 

 

 

Section 10.25 Time is of the Essence. Time is of the essence of each provision
of this Agreement and the other Loan Documents. 

 

Section 10.26 Consent of Holder. Wherever this Agreement refers to Lender’s
consent or discretion or other rights, such references to Lender shall be deemed
to refer to any holder of the Loan. The holder of the Loan may from time to time
appoint a trustee or servicer, and Borrower shall be entitled to rely upon
written instructions executed by a purported officer of the holder of the Loan
as to the extent of authority delegated to any such trustee or from time to time
and determinations made by such trustee or servicer to the extent identified as
within the delegated authority of such trustee or servicer, unless and until
such instructions are superseded by further written instructions from the holder
of the Loan. 

 

Section 10.27 Successor Laws. Any reference in this Agreement to any statute or
regulation shall be deemed to include any successor statute or regulation. 

 

Section 10.28 Reliance on Third Parties. Lender may perform any of its
responsibilities hereunder through one or more agents, attorneys or independent
contractors. In addition, Lender may conclusively rely upon the advice or
determinations of any such agents, attorneys or independent contractors in
performing any discretionary function under the terms of this Agreement. 

 

Section 10.29 Joint Borrower. The representations, covenants, warranties and
obligations of Borrower shall be joint and several. Each entity that constitutes
Borrower acknowledges and agrees that it shall be jointly and severally liable
for the Loan and all other Obligations arising under this Agreement and/or any
of the other Loan Documents. In furtherance thereof, each Borrower acknowledges
and agrees as follows:

 

(a) For the purpose of implementing the joint borrower provisions of the Loan
Documents, each Borrower hereby irrevocably appoints each other Borrower as its
agent and attorney-in-fact for all purposes of the Loan Documents, including the
giving and receiving of notices and other communications.

 

(b) To induce Lender to make the Loan, and in consideration thereof, each
Borrower hereby agrees to indemnify Lender against, and hold Lender harmless
from, any and all liabilities, expenses, losses, damages and/or claims of damage
or injury asserted against Lender by any Borrower or by any other Person arising
from or incurred by reason of (i) reliance by Lender on any requests or
instructions from any Borrower, or (ii) any other action taken by Lender in good
faith with respect to this Agreement or the other Loan Documents.

 

(c) Each Borrower acknowledges that the liens and security interests created or
granted herein and by the other Loan Documents will secure the Obligations of
all Borrowers under the Loan Documents and, in full recognition of that fact,
each Borrower consents and agrees that Lender may, at any time and from time to
time, without notice or demand, and without affecting the enforceability or
security hereof or of any other Loan Document:

 

(i) agree with any Borrower to supplement, modify, amend, extend, renew,
accelerate, or otherwise change the time for payment or the terms of the
Obligations or any part thereof, including any increase or decrease of the
rate(s) of interest thereon;

 

(ii) agree with any Borrower to supplement, modify, amend or waive, or enter
into or give any agreement, approval or consent with respect to, the Obligations
or any part thereof or any of the Loan Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder;

 

(iii) accept new or additional instruments, documents or agreements in exchange
for or relative to any of the Loan Documents or the Obligations or any part
thereof;

 

(iv) accept partial payments on the Obligations;

 

(v) receive and hold additional security or guaranties for the Obligations or
any part thereof;

 

 47 

 

 

(vi) release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security for or guaranties of the
Obligations, and apply any security and direct the order or manner of sale
thereof as Lender, in its sole and absolute discretion may determine;

 

(vii) release any Person or any guarantor from any personal liability with
respect to the Obligations or any part thereof; or

 

(viii) settle, release on terms satisfactory to Lender or by operation of
applicable laws or otherwise liquidate or enforce any Obligations and any
security therefor or guaranty thereof in any manner, consent to the transfer of
any such security and bid and purchase at any sale; and consent to the merger,
change or any other restructuring or termination of the corporate existence of
any Borrower or any other Person, and correspondingly restructure the
obligations of such Borrower or other Person, and any such merger, change,
restructuring or termination shall not affect the liability of any Borrower or
the continuing existence of any lien or security interest hereunder, under any
other Loan Document to which any Borrower is a party or the enforceability
hereof or thereof with respect to all or any part of the Obligations.

 

(d) Upon the occurrence of and during the continuance of any Event of Default,
Lender may enforce this Agreement and the other Loan Documents independently as
to each Borrower and independently of any other remedy or security Lender at any
time may have or hold in connection with the Obligations, and in collecting on
the Loan it shall not be necessary for Lender to marshal assets in favor of any
Borrower or any other Person or to proceed upon or against and/or exhaust any
other security or remedy before proceeding to enforce this Agreement and the
other Loan Documents. Each Borrower expressly waives any right to require
Lender, in connection with Lender’s efforts to obtain repayment of the Loan and
Other Obligations, to marshal assets in favor of any Borrower or any other
Person or to proceed against any other Person or any collateral provided by any
other Person, and agrees that Lender may proceed against any Persons and/or
collateral in such order as it shall determine in its sole and absolute
discretion in connection with Lender’s efforts to obtain repayment of the Loan
and other Obligations. Lender may file a separate action or actions against each
Borrower to enforce the Obligations, whether action is brought or prosecuted
with respect to any other security or against any other Person, or whether any
other Person is joined in any such action or actions. Each Borrower agrees that
Lender, each Borrower and/or any other Person may deal with each other in
connection with the Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing between any of them, in any manner
whatsoever, all without in any way altering or affecting the security of this
Agreement or the other Loan Documents. The rights of Lender hereunder and under
the other Loan Documents shall be reinstated and revived, and the enforceability
of this Agreement and the other Loan Documents shall continue, with respect to
any amount at any time paid on account of the Obligations which thereafter shall
be required to be restored or returned by Lender as a result of the bankruptcy,
insolvency or reorganization of any Borrower or any other Person, or otherwise,
all as though such amount had not been paid. The enforceability of this
Agreement and the other Loan Documents at all times shall remain effective even
though any or all Obligations, or any other security or guaranty therefor, may
be or hereafter may become invalid or otherwise unenforceable as against any
Borrower or any other Person and whether or not any Borrower or any other Person
shall have any personal liability with respect thereto. Each Borrower expressly
waives any and all defenses to the enforcement of its Obligations under the Loan
Documents now or hereafter arising or asserted by reason of (i) any disability
or other defense of any Borrower or any other Person with respect to the
Obligations, (ii) the unenforceability or invalidity of any security or guaranty
for the Obligations or the lack of perfection or continuing perfection or
failure of priority of any security for the Obligations, (iii) the cessation for
any cause whatsoever of the liability of any Borrower or any other Person (other
than by reason of the full and final payment and performance of all
Obligations), (iv) any failure of Lender to marshal assets in favor of any of
the Borrowers or any other Person, (v) any failure of Lender to give notice of
sale or other disposition of any Collateral for the Obligations to any Borrower
or to any other Person or any defect in any notice that may be given in
connection with any such sale or disposition, (vi) any failure of Lender to
comply in any non-material respect with applicable laws in connection with the
sale or other disposition of any collateral or other security for any
Obligation, (vii) any act or omission of Lender or others that directly or
indirectly results in or aids the discharge or release of any Borrower or of any
other Person or of any of the Obligations or any other security or guaranty
therefor by operation of law or otherwise, (viii) any law which provides that
the obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation,
(ix) any failure of Lender to file or enforce a claim in any bankruptcy or
similar proceeding with respect to any Person, (x) the election by Lender, in
any bankruptcy or similar proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the Bankruptcy Code, (xi) any extension
of credit or the grant of any lien under Section 364 of the Bankruptcy Code
except to the extent otherwise provided in this Agreement, (xii) any use of cash
collateral under Section 363 of the Bankruptcy Code, (xiii) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy or similar proceeding of any Person, (xiv) the avoidance of any lien
or security interest in favor of Lender securing the Obligations for any reason,
or (xv) any bankruptcy or similar proceeding commenced by or against any Person,
including any discharge of, or bar or stay against collecting, all or any of the
Obligations (or any interest thereon) in or as a result of any such proceeding.
Without in any way limiting the foregoing, with respect to the Loan Documents
and the Obligations, Borrower: (A) waives all rights and defenses arising out of
an election of remedies by Lender even though that election of remedies, such as
non-judicial foreclosure with respect to security for Borrowers’ obligations,
has destroyed each of their rights of subrogation and reimbursement against the
other; and (B) waives any right to a fair value hearing or similar proceeding
following a non-judicial foreclosure of the Obligations.

 

 48 

 

 

(e) Borrowers represent and warrant to Lender that they have established
adequate means of obtaining from each other, on a continuing basis, financial
and other information pertaining to their respective businesses, operations and
condition (financial and otherwise) and their respective properties, and each
now is and hereafter will be completely familiar with the businesses, operations
and condition (financial and otherwise) of the other and their respective
properties. Each Borrower hereby expressly waives and relinquishes any duty on
the part of Lender to disclose to such Borrower any matter, fact or thing
related to the businesses, operations or condition (financial or otherwise) of
the other Borrowers or the other Borrowers’ properties, whether now known or
hereafter known by Lender during the life of this Agreement. With respect to any
of the Obligations, Lender need not inquire into the powers of any Borrower or
the officers, employees or other Persons acting or purporting to act on such
Borrower’s behalf.

 

(f) Without limiting the foregoing, or anything else contained in this
Agreement, each Borrower waives all rights and defenses that it may have because
the Obligations are secured by real property. This means, among other things:

 

(i) Lender may collect on the Obligations from any Borrower without first
foreclosing on any real or personal property collateral pledged by the other
Borrowers; and

 

(ii) If Lender foreclose on any real property collateral pledged by any Borrower
for the Obligations: (A) the amount of the indebtedness owed by the other
Borrowers may be reduced only by the price for which that collateral is sold at
the foreclosure sale, even if the collateral is worth more than the sale price;
and (B) Lender may collect from any Borrower even if Lender, by foreclosing on
the real property collateral, has destroyed any right any Borrower may have to
collect from the other Borrowers.

 

(iii) This is an unconditional and irrevocable waiver of any rights and defenses
each Borrower may have because the Obligations are secured by real property.
Each Borrower expressly waives any right to receive notice of any judicial or
nonjudicial foreclosure or sale of any real property collateral provided by the
other Borrowers to secure the Obligations and failure to receive any such notice
shall not impair or affect such Borrower’s obligations hereunder or the
enforceability of this Agreement or the other Loan Documents or any liens
created or granted hereby or thereby.

 

(iv) Notwithstanding anything to the contrary elsewhere contained herein or in
any other Loan Document to which any Borrower is a party, with respect to the
Loan and all other Obligations, each Borrower hereby waives with respect to the
other Borrowers and their successors and assigns (including any surety) and any
other Person any and all rights at law or in equity, to subrogation, to
reimbursement, to exoneration, to contribution, to set-off, to any other rights
and defenses available to it or to any other rights that could accrue to a
surety against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker and which each of them may have or hereafter acquire against the
other or any other Person in connection with or as a result of such Borrower’s
execution, delivery and/or performance of this Agreement or any other Loan
Document to which it is a party until the Obligations are paid and performed in
full. Each Borrower agrees that it shall not have or assert any such rights
against any other Borrower or any other Borrower’s successors and assigns or any
other Person (including any surety), either directly or as an attempted set-off
to any action commenced against such Borrower by any other Borrower (as borrower
or in any other capacity) or any other Person until all the Obligations are paid
and performed in full. Each Borrower hereby acknowledges and agrees that this
waiver is intended to benefit Lender and shall not limit or otherwise affect any
Borrower’s liability under this Agreement or any other Loan Document to which it
is a party, or the enforceability hereof or thereof.

 

EACH BORROWER WARRANTS AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET
FORTH HEREIN IS MADE WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES,
WITH THE UNDERSTANDING THAT EVENTS GIVING RISE TO ANY DEFENSE WAIVED MAY
DIMINISH, DESTROY OR OTHERWISE ADVERSELY AFFECT RIGHTS WHICH EACH OTHERWISE MAY
HAVE AGAINST THE OTHER, AGAINST LENDER OR OTHERS, OR AGAINST ANY COLLATERAL. IF
ANY OF THE WAIVERS OR CONSENTS HEREIN IS DETERMINED TO BE CONTRARY TO ANY
APPLICABLE LAW OR PUBLIC POLICY, SUCH WAIVERS AND CONSENTS SHALL BE EFFECTIVE TO
THE MAXIMUM EXTENT PERMITTED BY LAW.

 

[The Remainder of the Page is Intentionally Blank]

 

 49 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

  BORROWER:         Kaja Holdings 2, LLC,   a Delaware limited liability company
      By: /s/ Michael P. Beys     Michael P. Beys, in his capacity as President
of US Home Rentals, LLC, the sole member of Kaja Holdings 2, LLC

 

(Signatures continue on following page)


 



 

 

 

  LENDER:         DLP Lending Fund LLC,   a Delaware limited liability company  
      By: /s/ Donald Wenner     Donald Wenner     President

 

 

 

 

SCHEDULE 1

 

Borrower Entities

 

[to be inserted]

 

 

Schedule 1 - 1

 

 

 

SCHEDULE 1.1(a)

 

Allocated Loan Amounts

 

Attached.

 

 

Schedule 1.1(a) - 1

 

 

 

SCHEDULE 1.1(b)

 

List of Projects

 

[to be inserted]

 

 

Schedule 1.1(b) - 1

 

 

 

SCHEDULE 4.1.1

 

Organizational Chart

 

[to be inserted]

 



 

Schedule 4.1.1 - 1

 



 